

 
    





 
EXHIBIT 10.1
 
Amended and Restated Credit Agreement
 
Dated as of
December 12, 2013
 
between
 
Hub Group, Inc.,
 
Hub City Terminals, Inc.
 
and
 
Bank of Montreal


 









 
 
 
 

Table of Contents
 
 

SECTION   DESCRIPTION  PAGE         SECTION 1.    THE CREDITS  1          
Section 1.1. Revolving Credit  1   Section 1.2. Revolving Credit Loans  2  
Section 1.3. Letters of Credit  2   Section 1.4. Manner and Disbursement of
Loans  3          SECTION 2.   INTEREST AND CHANGE IN CIRCUMSTANCES  3          
Section 2.1. Interest Rate Options   3   Section 2.2. Computation of Interest  4
  Section 2.3. Manner of Rate Selection  4   Section 2.4. Change of Law  4  
Section 2.5. Unavailability of Deposits or Inability to Ascertain Adjusted
LIBOR; Inadequacy of Adjusted LIBOR  5   Section 2.6. Increased Cost and Reduced
Return  5   Section 2.7. Change in Capital Adequacy Requirements  6   Section
2.8. Funding Indemnity  6   Section 2.9. Lending Branch  6   Section 2.10.
Discretion of Bank as to Manner of Funding  7         SECTION 3.   FEES,
PREPAYMENTS, TERMINATIONS AND APPLICATIONS  7           Section 3.1. Fees  7  
Section 3.2. Voluntary Prepayments  7   Section 3.3. Terminations  7  
Section 3.4. Place and Application of Payments  8   Section 3.5. Notations  8  
      SECTION 4.   GUARANTIES  8           Section 4.1 Guaranties  8   Section
4.2 Further Assurances  8         SECTION 5.   DEFINITIONS; INTERPRETATION  9  
        Section 5.1 Definitions  9   Section 5.2 Interpretation  17        
SECTION 6.   REPRESENTATIONS AND WARRANTIES  17           Section 6.1.
Organization and Qualification  17   Section 6.2. Corporate Authority and
Validity of Borrower’s Obligations  18   Section 6.3. Subsidiaries  18   Section
6.4. Corporate Authority and Validity of Guarantors’ Obligations  18   Section
6.5. Use of Proceeds; Margin Stock  18   Section 6.6. Financial Reports  19  
Section 6.7. No Material Adverse Change  19   Section 6.8. Full Disclosure  19  
Section 6.9. Trademarks, Franchises and Licenses  19   Section 6.10.
Governmental Authority and Licensing  19   Section 6.11. Good Title  19  
Section 6.12. Litigation and Other Controversies  19   Section 6.13. Taxes  19  
Section 6.14. Approvals  20   Section 6.15. Affiliate Transactions  20   Section
6.16.  Investment Company  20   Section 6.17. ERISA  20   Section 6.18.
Compliance with Laws  20   Section 6.19. No Default  20   Section 6.20.
Compliance with Laws; OFAC  20         SECTION 7.   CONDITIONS PRECEDENT  21    
      Section 7.1. All Advances  21   Section 7.2. Initial Advance  21        
SECTION 8.   COVENANTS  22           Section 8.1. Maintenance of Business  22  
Section 8.2. Taxes and Assessments  22   Section 8.3. Insurance  22   Section
8.4. Financial Reports  22   Section 8.5. Subsidiaries’ Guaranties and
Indebtedness for Borrowed Money  23   Section 8.6. Liens  25   Section 8.7.
Acquisitions  26   Section 8.8. Mergers, Consolidations and Sales  26   Section
8.9. Restricted Payments  26   Section 8.10. ERISA  26   Section 8.11.
Compliance with Laws  27   Section 8.12. No Changes in Fiscal Year  27   Section
8.13. Change in the Nature of Business  27   Section 8.14. Guaranty  27  
Section 8.15. Financial Covenants  27   Section 8.16. Compliance with OFAC
Sanctions Programs  27         SECTION 9.   EVENTS OF DEFAULT AND REMEDIES  28  
        Section 9.1. Events of Default  28   Section 9.2. Non-Bankruptcy
Defaults  29   Section 9.3. Bankruptcy Defaults  30   Section 9.4. Collateral
for Undrawn Letters of Credit  30         SECTION 10.   JOINT AND SEVERAL
LIABILITY AND GUARANTIES  30           Section 10.1. Joint and Several Liability
and Guaranties  30   Section 10.2. Guaranty Unconditional  30   Section 10.3.
Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances  31
  Section 10.4. Waivers  31   Section 10.5. Limit on Recovery  31   Section
10.6. Stay of Acceleration  31   Section 10.7. Benefit to Guarantors  31  
Section 10.8. Guarantor Covenants  31   Section 10.9. Keepwell  32        
SECTION 11.   MISCELLANEOUS  32           Section 11.1. Withholding Taxes  32  
Section 11.2. Non-Business Day  32   Section 11.3. No Waiver, Cumulative
Remedies  32   Section 11.4. Amendments, Etc  32   Section 11.5. Costs and
Expenses; Indemnification  33   Section 11.6. Documentary Taxes  33   Section
11.7. Survival of Representations  33   Section 11.8. Survival of Indemnities
 33   Section 11.9. Notices  33   Section 11.10. Construction  34   Section
11.11. Headings  34   Section 11.12. Severability of Provisions  34   Section
11.13. Counterparts  34   Section 11.14. Binding Nature, Governing Law, Etc  34
  Section 11.15. Submission to Jurisdiction; Waiver of Jury Trial  34   Section
11.16. Confidentiality  35   Section 11.17. No Third Party Rights  35   Section
11.18. USA Patriot Act  35   Section 11.19. Amendment and Restatement  35      
  SIGNATURE      36         Exhibit A   Amended and Restated Revolving Note  38

 







 









 





 







































 



 
 
 
 

Amended and Restated Credit Agreement
 
Bank of Montreal
Chicago, Illinois
 
Ladies and Gentlemen:
 
The undersigned, Hub Group, Inc., a Delaware corporation (the “Public Hub
Company”), and Hub City Terminals, Inc., a Delaware corporation (“Hub Chicago”)
(the Public Hub Company and Hub Chicago being hereinafter referred to
collectively as the “Borrowers” and individually as a “Borrower”), apply to you
(the “Bank”) for your commitment, subject to the terms and conditions hereof and
on the basis of the representations and warranties hereinafter set forth, to
extend credit to the Borrowers, all as more fully hereinafter set forth.  This
Amended and Restated Credit Agreement is entered into as of December 12, 2013,
by and among the Borrowers and the Bank.  All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 5.1 hereof.
 
Preliminary Statement
 
A.The Borrowers and the Bank are currently parties to the Credit Agreement dated
as of March 23, 2005 (as amended, supplemented or otherwise modified prior to
the date hereof, the “Original Credit Agreement”) pursuant to which the Bank
agreed to extend a revolving credit facility to the Borrowers.  
 
B.The Borrowers have requested that certain amendments be made to the Original
Credit Agreement and, for the sake of clarity and convenience, that the Original
Credit Agreement be restated in its entirety as so amended.
 
C.This Agreement amends and restates the Original Credit Agreement in its
entirety and from and after the date of this Agreement, all references to the
Original Credit Agreement in any Loan Document or in any other instrument or
document shall, without more, be deemed to refer to this Agreement.  This
Agreement shall become effective as of the date hereof (the “Effective Date”),
and supersedes all provisions of the Original Credit Agreement as of such date,
upon the execution of this Agreement by each of the parties hereto and
fulfillment of the conditions precedent contained in Section 7.2 hereof.  
 
Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
 
Section 1.The Credits.

 
Section 1.1. Revolving Credit. Subject to the terms and conditions hereof, the
Bank agrees to extend a revolving credit (the “Revolving Credit”) to the
Borrowers which may be availed of by either Borrower from time to time during
the period from and including the date hereof to but not including the
Termination Date, at which time the commitment of the Bank to extend credit
under the Revolving Credit shall expire.  The Revolving Credit may be utilized
by the Borrowers in the form of Loans and Letters of Credit, all as more fully
hereinafter set forth, provided that the aggregate principal amount of Loans and
Letters of Credit outstanding at any one time shall not exceed $50,000,000 (the
“Commitment”, as such amount may be reduced pursuant to the terms
hereof).  During the period from and including the date hereof to but not
including the Termination Date, the Borrowers may use the Commitment by
borrowing, repaying, and reborrowing Loans in whole or in part and/or by having
the Bank issue Letters of Credit, having such Letters of Credit expire or
otherwise terminate without having been drawn upon or, if drawn upon,
reimbursing the Bank for each such drawing, and having the Bank issue new
Letters of Credit, all in accordance with the terms and conditions of this
Agreement.
 
 
1
 
Section 1.2. Revolving Credit Loans.  Subject to the terms and conditions
hereof, the Revolving Credit may be availed of by either Borrower in the form of
loans (individually a “Loan” and collectively the “Loans”).  Each Loan shall be
in a minimum amount of $500,000 (or such greater amount which is an integral
multiple of $100,000).  The Loans shall be made against and evidenced by a
single amended and restated promissory note of the Borrowers, jointly and
severally, in the form (with appropriate insertions) attached hereto as
Exhibit A (the “Note”).  The Note shall be dated the date of issuance thereof
and be expressed to bear interest as set forth in Section 2 hereof.  The Note,
and all Loans evidenced thereby, shall mature and become due and payable in full
on the Termination Date.  Without regard to the principal amount of the Note
stated on its face, the actual principal amount at any time outstanding and
owing by the Borrowers on account of the Note shall be the sum of all Loans made
hereunder less all payments of principal actually received by the Bank.
 
  Section 1.3. Letters of Credit.
 
(a)General Terms.  Subject to the terms and conditions hereof, the Revolving
Credit may be availed of by either Borrower in the form of standby and
commercial letters of credit issued by the Bank for the account of such Borrower
(individually a “Letter of Credit” and collectively the “Letters of Credit”),
provided that the aggregate amount available for drawing under all Letters of
Credit issued and outstanding hereunder shall not at any one time exceed
$25,000,000.  For purposes of this Agreement, a Letter of Credit shall be deemed
outstanding as of any time in an amount equal to the undrawn face amount
thereunder plus any unreimbursed drawings then outstanding with respect
thereto.  If and to the extent any Letter of Credit expires or otherwise
terminates without having been drawn upon, the availability under the Commitment
shall to such extent be reinstated.  Notwithstanding anything herein to the
contrary, the Existing L/Cs (all of the Existing L/Cs are listed and described
in Schedule 1.3 hereto) issued by BMO Harris Bank N.A. and the Applications
provided in connection therewith shall each constitute a “Letter of Credit” and
an “Application”, as applicable, hereunder for all purposes of the Agreement to
the same extent, and with the same force and effect, as if such Existing L/Cs
had been issued at the request of the Borrowers hereunder.  All references to
“Bank” shall be deemed to be references to BMO Harris Bank N.A. with respect to
Existing L/Cs.
 
(b) Term and Cash Collateralization. Each Letter of Credit issued hereunder
shall expire not later than 12 months from the date of issuance (or be
cancelable not later than 12 months from the date of issuance and each renewal);
provided, however, that if the expiration date of any Letter of Credit issued
hereunder extends past the Termination Date, the Borrowers hereby agree to cause
cash collateral to be posted with the Bank on or before the date thirty (30)
days prior to the Termination Date as then in effect in an amount equal to 105%
of the face amount of all Letters of Credit then outstanding.  All amounts paid
as cash collateral shall be held by the Bank in one (1) or more separate
collateral accounts (each such account, and any substitutions for such account,
any certificate of deposit or other instrument evidencing any of the foregoing
being collectively called the “Collateral Account”) as security for, and for
application by the Bank to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the Bank.  The Collateral Account shall be
held in the name of and subject to the exclusive dominion and control of the
Bank.  The Borrowers hereby grant the Bank a security interest in and lien on
any and all cash collateral paid into the Collateral Account in accordance with
this clause (b) and agree to execute any documentation reasonably required by
the Bank to perfect its security interest in the Collateral Account.  The
Borrowers acknowledge and agree that the Bank may agree to extend or renew a
Letter of Credit issued under the Credit Agreement after the Termination
Date.  In consideration of any such extension or renewal, Borrowers agree that
all cash collateral posted with respect to any Letter of Credit issued under the
Credit Agreement shall continue to be pledged to, and subject to the security
interest of, the Bank after the Termination Date as collateral security for any
reimbursement and other obligations related to such Letter of Credit and any
extension or renewal thereof.
 
(c)General Characteristics.  Each Letter of Credit issued hereunder shall be
payable in U.S. Dollars, conform to the general requirements of the Bank for the
issuance of a standby or commercial letter of credit, as the case may be, as to
form and substance, and be a letter of credit which the Bank may lawfully issue.
 
 
2
 
 
(d)Applications.  At the time either Borrower requests a Letter of Credit to be
issued (or prior to the first issuance of a Letter of Credit in the case of a
continuing application), such Borrower shall execute and deliver to the Bank an
application for such Letter of Credit in the form then customarily prescribed by
the Bank (individually an “Application” and collectively the
“Applications”).  Subject to the other provisions of this subsection, the
obligation of the relevant Borrower to reimburse the Bank for drawings under a
Letter of Credit shall be governed by the Application for such Letter of
Credit.  Anything contained in the Applications to the contrary notwithstanding,
(i) the Borrowers shall be jointly and severally liable for all obligations in
respect of each Letter of Credit, (ii) in the event the Bank is not reimbursed
by the Borrowers for the amount the Bank pays on any drawing made under a Letter
of Credit issued hereunder by 11:00 a.m. on the date when such drawing is paid,
the obligation of the Borrowers to reimburse the Bank for the amount of such
drawing shall bear interest (which the Borrowers hereby jointly and severally
promise to pay on demand) from and after the date the drawing is paid by the
Bank until repayment in full thereof at the fluctuating rate per annum
determined by adding the Applicable Margin to the Base Rate as from time to time
in effect (computed on the basis of a year of 365 or 366 days, as the case may
be, for the actual number of days elapsed), (iii) the relevant Borrower shall
pay fees in connection with each Letter of Credit as set forth in Section 3.1
hereof, (iv) prior to the occurrence of an Event of Default, the Bank will not
call for the funding of a Letter of Credit by the Borrowers prior to being
presented with a drawing thereunder and (v) the Bank will promptly notify the
applicable Borrower of the presentment to the Bank of any demand for payment by
the Bank under any Letter of Credit, together with notice of the amount of such
payment and the date such payment shall be made.  
 
(e)The Borrowers hereby irrevocably authorize the Bank to make Loans from time
to time hereunder (and any such Loan may be made by the Bank hereunder without
regard to the provisions of Section 7 hereof) for payment of any reimbursement
obligation under an Application (including Applications with respect to Existing
L/Cs, or otherwise); provided, that the Bank shall not be under any obligation
to make any such Loan under this clause, and the Bank shall incur no liability
to the Borrowers or any other Person for its failure to do so.
 
Section 1.4. Manner and Disbursement of Loans.  Either Borrower shall give
written or telephonic notice to the Bank (which notice shall be irrevocable once
given and, if given by telephone, shall be promptly confirmed in writing) by no
later than 11:00 a.m. on the date such Borrower requests the Bank to make a Loan
hereunder.  Each such notice shall specify the date of the Loan requested (which
must be a Business Day) and the amount of such Loan.  Each Loan shall initially
constitute part of the Base Rate Portion except to the extent such Borrower has
otherwise timely elected that such Loan, or any part thereof, constitute part of
a LIBOR Portion as provided in Section 2 hereof.  The Borrowers agree that the
Bank may rely upon any written or telephonic notice given by any person that the
Bank in good faith believes is an Authorized Representative without the
necessity of independent investigation and, in the event any telephonic notice
conflicts with the written confirmation, such telephonic notice shall govern if
the Bank has acted in reliance thereon.  Subject to the provisions of Section 7
hereof, the proceeds of each Loan shall be made available to the relevant
Borrower at the principal office of the Bank in Chicago, Illinois, in
immediately available funds by deposit to such Borrower’s operating account
maintained with the Bank or as otherwise agreed upon by the applicable Borrower
and the Bank.
 
 
Section 2.Interest and Change In Circumstances.

 
Section 2.1. Interest Rate Options.  (a) Generally.  The outstanding principal
balance of the Loans (all of the indebtedness evidenced by the Note bearing
interest at the same rate for the same period of time being hereinafter referred
to as a “Portion”) shall bear interest with reference to the Base Rate (the
“Base Rate Portion”) or, at the option of the Borrowers and subject to the terms
and conditions hereof, with reference to an Adjusted LIBOR (“LIBOR
Portions”).  All of the indebtedness evidenced by the Note which bears interest
with reference to a particular Adjusted LIBOR for a particular Interest Period
shall constitute a single LIBOR Portion, and all of the indebtedness evidenced
by the Note which is not part of a LIBOR Portion shall constitute a single Base
Rate Portion.  There shall not be more than eight LIBOR Portions applicable to
the Note outstanding at any one time.  Anything contained herein to the contrary
notwithstanding, the obligation of the Bank to create, continue or effect by
conversion any LIBOR Portion shall be conditioned upon the fact that at the time
no Default or Event of Default shall have occurred and be continuing.  The
Borrowers hereby jointly and severally promise to pay interest on each Portion
of the Note at the rates and times specified in this Section 2.
 
 
3
 
(b)Base Rate Portion.  The Base Rate Portion shall bear interest at the rate per
annum determined by adding the Applicable Margin to the Base Rate as in effect
from time to time, provided that upon the occurrence and during the continuation
of any Payment Default (but if prior to acceleration, upon the election of the
Bank), such Portion shall bear interest (which the Borrowers jointly and
severally promise to pay), whether before or after judgment until payment in
full thereof, at the rate per annum determined by adding 2.00% to the interest
rate which would otherwise be applicable thereto from time to time.  Interest on
the Base Rate Portion shall be payable quarterly in arrears on the last day of
each March, June, September and December in each year (commencing on the first
such date occurring after the date hereof) and at maturity of the Note, and
interest after maturity (whether by lapse of time, acceleration, or otherwise)
shall be due and payable upon demand.  Any change in the interest rate on the
Base Rate Portion resulting from a change in the Base Rate shall be effective on
the date of the relevant change in the Base Rate.
 
(c)LIBOR Portions.  Each LIBOR Portion shall bear interest for each Interest
Period  selected therefor at a rate per annum determined by adding the
Applicable Margin to the Adjusted LIBOR for such Interest Period, provided that
upon the occurrence and during the continuation of any Payment Default (but if
prior to acceleration, upon the election of the Bank), such Portion shall bear
interest (which the Borrowers jointly and severally promise to pay), whether
before or after judgment until payment in full thereof, through the end of the
Interest Period then applicable thereto at the rate per annum determined by
adding 2.00% to the interest rate which would otherwise be applicable thereto,
and effective at the end of such Interest Period such LIBOR Portion shall
automatically be converted into and added to the Base Rate Portion and shall
thereafter bear interest at the interest rate applicable to the Base Rate
Portion after default.  Interest on each LIBOR Portion shall be due and payable
on the last day of each Interest Period applicable thereto and, with respect to
any Interest Period applicable to a LIBOR Portion in excess of three months, on
the date occurring every three months after the date such Interest Period began
and at the end of such Interest Period, and interest after maturity (whether by
lapse of time, acceleration, or otherwise) shall be due and payable upon
demand.  Either Borrower shall notify the Bank on or before 11:00 a.m. on the
third Business Day preceding the end of an Interest Period applicable to a LIBOR
Portion whether such LIBOR Portion is to continue as a LIBOR Portion, in which
event such Borrower shall notify the Bank of the new Interest Period selected
therefor; and in the event neither Borrower shall so notify the Bank, such LIBOR
Portion shall automatically be converted into and added to the Base Rate Portion
as of and on the last day of such Interest Period.
 
 
Section 2.2. Computation of Interest.  Interest on the Base Rate Portion of the
Note shall be computed on the basis of a year of 365 or 366 days, as the case
may be, for the actual number of days elapsed.  Interest on the LIBOR Portions
of the Note shall be computed on the basis of a year of 360 days for the actual
number of days elapsed.
 
Section 2.3. Manner of Rate Selection.  Either Borrower shall notify the Bank by
11:00 a.m. at least three Business Days prior to the date upon which such
Borrower requests that any LIBOR Portion be created or that any part of the Base
Rate Portion be converted into a LIBOR Portion (each such notice to specify in
each instance the amount thereof and the Interest Period selected
therefor).  All requests for the creation, continuance, and conversion of
Portions under this Agreement shall be irrevocable.  Such requests may be
written or oral and the Bank is hereby authorized to honor telephonic requests
for creations, continuances, and conversions received by it from any person the
Bank in good faith believes to be an Authorized Representative without the
necessity of independent investigation, the Borrowers hereby jointly and
severally indemnifying the Bank from any liability or loss ensuing from so
acting.
 
Section 2.4. Change of Law.  Notwithstanding any other provisions of this
Agreement or the Note, if at any time the Bank shall determine in good faith
that any Change in Law, makes it unlawful for the Bank to create or continue to
maintain any LIBOR Portion for any Interest Period, it shall promptly so notify
the Borrowers and the obligation of the Bank to create, continue, or maintain
any such LIBOR Portion under this Agreement shall be suspended until it is no
longer unlawful for the Bank to create, continue, or maintain such LIBOR Portion
for an Interest Period with the duration of such Interest Period.  If the
continued maintenance of any such LIBOR Portion is unlawful, the Borrowers shall
prepay on demand to the Bank the outstanding principal amount of the affected
LIBOR Portion together with all interest accrued thereon and all other amounts
payable to the Bank with respect thereto under this Agreement; provided,
however, that the relevant Borrower may elect to convert the principal amount of
the affected Portion into the Base Rate Portion subject to the terms and
conditions of this Agreement.  
 
 
4
 
Section 2.5. Unavailability of Deposits or Inability to Ascertain Adjusted
LIBOR; Inadequacy of Adjusted LIBOR.  Notwithstanding any other provision of
this Agreement or the Note, if prior to the commencement of any Interest Period,
the Bank shall determine in good faith that deposits in the amount of any LIBOR
Portion scheduled to be outstanding during such Interest Period are not readily
available to the Bank in the relevant market or, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining Adjusted LIBOR for such Interest Period, or that LIBOR as
determined hereby will not adequately and fairly reflect the cost to the Bank of
funding any LIBOR Portion for such Interest Period or that the making or funding
of any LIBOR Portions has become impracticable, then the Bank shall promptly
give notice thereof to the Borrowers and the obligation of the Bank to create,
continue, or effect by conversion any such LIBOR Portion in such amount and for
such Interest Period shall be suspended until deposits in such amount and for
the Interest Period selected by the relevant Borrower shall again be readily
available in the relevant market and adequate and reasonable means exist for
ascertaining Adjusted LIBOR for such Interest Period.
 
Section 2.6. Increased Cost and Reduced Return. If any Change in Law shall:
 
(i)subject the Bank (or its lending office) or any issuer of Letter(s) of Credit
to any tax, duty or other charge with respect to its  Loans bearing interest at
the Adjusted LIBOR rate (“Eurodollar Loans”), its Notes, its Letter(s) of
Credit, any reimbursement obligations owed to it under Applications or its
obligation to make Eurodollar Loans, issue a Letter(s) of Credit or shall change
the basis of taxation of payments to the Bank (or its lending office) or any
issuer of Letters of Credit if the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit or any other amounts due under this Agreement or any
other Loan Document in respect of its Eurodollar Loans, Letter(s) of Credit, any
participation therein, any reimbursement obligations owed to it under
Applications, or its obligation to make Eurodollar Loans, or to issue Letter(s)
of Credit (except for changes in the rate of tax on the overall net income of
the Bank or its lending office or the issuer of Letters of Credit imposed by the
jurisdiction in which the Bank’s or the issuer of Letters of Credit’s principal
executive office or lending office is located); or
 
(ii)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding with respect to any Eurodollar Loans any such requirement
included in an applicable Reserve Percentage) against assets of, deposits with
or for the account of, or credit extended by, the Bank (or its lending office)
or the issuer of Letters of Credit or shall impose on the Bank (or its lending
office) or the issuer of Letters of Credit or on the interbank market any other
condition affecting its Eurodollar Loans, its Notes, its Letter(s) of Credit,
any reimbursement obligation owed to it under Applications, or its obligation to
make Eurodollar Loans, or to issue Letter(s) of Credit;
 
and the result of any of the foregoing is to increase the cost to the Bank (or
its lending office) or the issuer of Letters of Credit of making or maintaining
any Eurodollar Loan, issuing or maintaining a Letter of Credit or to reduce the
amount of any sum received or receivable by the Bank (or its lending office) or
the issuer of Letter(s) of Credit under this Agreement or under any other Loan
Document with respect thereto, by an amount deemed by the Bank or the issuer of
Letters of Credit to be material, then, within 15 days after demand by the Bank
or issuer of Letters of Credit (with a copy to the Administrative Agent), the
Borrowers, jointly and severally, shall be obligated to pay to the Bank or
issuer of Letter(s) of Credit such additional amount or amounts reasonably
determined by the Bank or the issuer of the Letters of Credit as will compensate
the Bank or issuer of Letter(s) of Credit for such increased cost or
reduction.  If the Bank or such issuer makes such a claim for compensation, it
shall provide to the Borrowers a certificate setting forth the computation of
the additional amount demanded in reasonable detail and such certificate shall
constitute prima facie evidence of such additional amount if reasonably
determined.  Notwithstanding the foregoing, the Borrowers shall not be required
to compensate the Bank or the issuer of Letters of Credit pursuant to this
Section for any increased costs incurred or reductions suffered more than four
months prior to the date that the Bank or the Letter of Credit issuer, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions, and of the Bank’s or the Letter of Credit
issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
four-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
 
5
 
 
Section 2.7. Change in Capital Adequacy Requirements.  If the Bank or issuer of
Letters of Credit determines that any Change in Law affecting the Bank or the
issuer of Letters of Credit or any lending office of the Bank or the Bank’s or
the issuer of Letters of Credit’s holding company, if any, regarding capital
requirements, has or would have the effect of reducing the rate of return on
the  Bank’s or the issuer of Letters of Credit’s capital or on the capital of
the Bank’s or the issuer of Letters of Credit’s holding company, if any, as a
consequence of this Agreement, the Commitments of the Bank or the Loans made by
the Bank, or the Letters of Credit issued by the issuer of Letters of Credit, to
a level below that which the Bank or the issuer of Letters of Credit or the
Bank’s or issuer of Letters of Credit’s holding company could have achieved but
for such Change in Law (taking into consideration the Bank’s or issuer of
Letters of Credit’s policies and the policies of its holding company with
respect to capital adequacy), then from time to time, within 15 days after
demand by the Bank or the issuer of Letters of Credit, the Borrowers shall pay
to the Bank or the issuer of Letters of Credit, as the case may be, such
additional amount or amounts reasonably determined by the Bank or the issuer of
the Letters of Credit as will compensate the Bank or the issuer of Letters of
Credit or its holding company for any such reduction suffered.  If the Bank or
such issuer makes such a claim for compensation, it shall provide to the
Borrowers a certificate setting forth the computation of the additional amount
demanded in reasonable detail and such certificate shall constitute prima facie
evidence of such additional amount if reasonably determined.  Notwithstanding
the foregoing, the Borrowers shall not be required to compensate the Bank or the
issuer of Letters of Credit pursuant to this Section for any reductions suffered
more than four months prior to the date that the Bank or the Letter of Credit
issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such reductions, and of the Bank’s or the Letter of Credit issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such reductions is retroactive, then the four-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
Section 2.8. Funding Indemnity. In the event the Bank shall incur any loss
(other than lost profits), cost, or expense (including, without limitation, any
loss, cost, or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired or contracted to be acquired by the Bank to
fund or maintain any LIBOR Portion or the relending or reinvesting of such
deposits or other funds or amounts paid or prepaid to the Bank) as a result of:
 
(i)any payment or conversion of a LIBOR Portion on a date other than the last
day of the then applicable Interest Period for any reason, whether before or
after default, and whether or not such payment is required by any provision of
this Agreement; or
 
(ii)any failure by either Borrower to create, borrow, continue, or effect by
conversion a LIBOR Portion on the date specified in a notice given pursuant to
this Agreement;
 
then upon the demand of the Bank, the Borrowers shall pay to the Bank such
amount as will reimburse the Bank for such loss, cost, or expense.  If the Bank
requests such a reimbursement, it shall provide to the Borrowers a certificate
setting forth the computation of the loss, cost, or expense giving rise to the
request for reimbursement in reasonable detail and such certificate shall
constitute prima facie evidence of such loss, cost or expense if reasonably
determined.  
 
Section 2.9. Lending Branch. The Bank may, at its option, elect to make, fund or
maintain Portions of the Loans hereunder at such of its branches or offices as
the Bank may from time to time elect; provided, that if the Bank at its option
(not when required by this Agreement) designates an alternative lending office
or branch as described above, to the extent such designation would at the time
of such redesignation require the Borrowers to pay any amounts pursuant to
Section 2.4, 2.6, 2.7 or 11.1 hereof in excess of that for which the Borrowers
would have already been liable had such alternative office or branch not been
used, the Borrowers shall not be liable for such increased amounts.  To the
extent reasonably possible, the Bank will use reasonable commercial efforts
available to it to mitigate or avoid any obligation by the Borrowers to pay any
amount pursuant to Section 2.4, 2.6 or 2.7 hereof or the occurrence of any
circumstances of the nature described in Section 2.5 hereof, including without
limitation the designation of an alternate branch or funding office with respect
to the LIBOR Portions to reduce any liability of the Borrowers to the Bank under
Section 2.6 or Section 2.7 hereof or to avoid the unavailability of an interest
rate option under Section 2.5 hereof, so long as such efforts are neither
impractical nor otherwise disadvantageous to the Bank.
 
 
6
 
 
Section 2.10. Discretion of Bank as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, the Bank shall be entitled to fund
and maintain its funding of all or any part of the Note in any manner it sees
fit, it being understood, however, that for the purposes of this Agreement all
determinations hereunder (including, without limitation, determinations under
Sections 2.5, 2.6 and 2.8 hereof) shall be made as if the Bank had actually
funded and maintained each LIBOR Portion during each Interest Period applicable
thereto through the purchase of deposits in the relevant market in the amount of
such LIBOR Portion, having a maturity corresponding to such Interest Period, and
bearing an interest rate equal to the LIBOR for such Interest Period.
 
 
Section 3.Fees, Prepayments, Terminations and Applications.

 
Section 3.1. Fees.  
 
(a)Commitment Fee.  For the period from and including the date hereof to but not
including the Termination Date, the Borrowers shall pay to the Bank a commitment
fee at the rate equal to the Applicable Margin (computed on the basis of a year
of 360 days for the actual number of days elapsed) on the average daily unused
portion of the Commitment.  Such commitment fee shall be payable quarterly in
arrears on the last day of each March, June, September and December in each year
(commencing on the first such date occurring after the date hereof) and on the
Termination Date.
 
(b)Letter of Credit Fees.  On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 1.3 hereof, the
Borrowers shall pay to the Bank for its own account a fronting fee equal to
0.125% of the face amount of (or of the increase in the face amount of) such
Letter of Credit.  Quarterly in arrears on the last day of each March, June,
September and December of each year (commencing on the first such date occurring
after the date hereof) to and including, and on, the Termination Date, the
Borrowers shall pay to the Bank a letter of credit fee at the rate per annum
equal to the Applicable Margin for LIBOR Portions (computed on the basis of a
year of 360 days for the actual number of days elapsed) on the daily average
face amount of Letters of Credit outstanding during the preceding calendar
quarter; provided, however, that with respect to the Existing L/Cs existing on
the Effective Date, the first such calculation of such fees shall be on the
daily average face amount of the Existing L/Cs during the period from the
Effective Date through the end of such calendar quarter.  In addition to the
letter of credit fee called for above, the Borrowers further agree to pay to the
Bank such issuing, processing, and transaction fees and charges as the Bank from
time to time customarily imposes in connection with any issuance, amendment,
cancellation, negotiation, transfer and/or payment of letters of credit and
drafts drawn thereunder.
 
Section 3.2. Voluntary Prepayments.  The Borrowers shall have the privilege of
prepaying the Loans in whole or in part (but, if in part, then (i) if such Loan
or Loans constitutes part of the Base Rate Portion, in an amount not less than
$500,000, (ii) if such Loan or Loans constitutes part of a LIBOR Portion, in an
amount not less than $500,000, and (iii) in each case, in an amount such that
the minimum amount required for a Loan pursuant to Section 1.2 hereof remain
outstanding) at any time upon prior notice to the Bank (such notice if received
subsequent to 11:00 a.m. on a given day to be treated as though received at the
opening of business on the next Business Day) by paying to the Bank the
principal amount to be prepaid and (i) if such a prepayment prepays the Note in
full and is accompanied by the termination of the Commitment in whole, accrued
interest thereon to the date of prepayment, and (ii)  in the case of any
prepayment of a LIBOR Portion of the Loans, accrued interest thereon to the date
of prepayment plus any amounts due the Bank under Section 2.8 hereof.  
 
Section 3.3. Terminations.  The Borrowers shall have the privilege, at any time
and from time to time, upon one Business Day’s prior notice to the Bank, to
terminate without premium or penalty and in whole or in part (but if in part,
then in an amount not less than $1,000,000) the Commitment, provided that the
Commitment may not be reduced to an amount less than the aggregate principal
amount of the Loans and Letters of Credit then outstanding.  Any termination of
the Commitment pursuant to this Section may not be reinstated.
 
 
7
 
 
Section 3.4. Place and Application of Payments.  All payments of principal,
interest, fees, and all other Obligations payable to the Bank under the Loan
Documents shall be made to the Bank at its office located at 111 West Monroe
Street, Chicago, Illinois (or at such other place as the Bank may specify) no
later than 1:00 p.m. on the date any such payment is due and payable.  Payments
received by the Bank after 1:00 p.m. shall be deemed received as of the opening
of business on the next Business Day.  All such payments shall be made in lawful
money of the United States of America, in immediately available funds at the
place of payment, without set-off or counterclaim and without reduction for, and
free from, any and all present or future taxes (except for income or franchise
taxes as set forth in Section 11.1 hereof), levies, imposts, duties, fees,
charges, deductions, withholdings, restrictions, and conditions of any nature
imposed by any government or any political subdivision or taxing authority
thereof (but excluding any taxes imposed on or measured by the net income or
gross receipts of the Bank).  Unless either Borrower otherwise directs,
principal payments shall be applied first to the Base Rate Portion until payment
in full thereof, with any balance applied to the LIBOR Portions in the order in
which their Interest Periods expire.  Each Borrower hereby irrevocably
authorizes the Bank to (a) charge from time to time any of the Borrower’s
deposit accounts with the Bank and/or (b) make Loans from time to time hereunder
(and any such Loan may be made by the Bank hereunder without regard to the
provisions of Section 7 hereof), in each case for payment of any Obligation then
due and payable (whether such Obligation is for interest then due on a Loan,
reimbursement under an Application, or otherwise); provided, that the Bank shall
not be under any obligation to charge any such deposit account or make any such
Loan under this Section, and the Bank shall incur no liability to the Borrowers
or any other Person for its failure to do so.  The Bank agrees to use reasonable
efforts to provide the Borrowers with prompt written notice of any such charge
made or Loan advanced pursuant to the preceding sentence.
 
Section 3.5. Notations. All Loans made against the Note, the status of all
amounts evidenced by the Note as constituting part of the Base Rate Portion or a
LIBOR Portion, and, in the case of any LIBOR Portion, the rates of interest and
Interest Periods applicable to such Portions shall be recorded by the Bank on
its books and records or, at its option in any instance, endorsed on a schedule
to the Note and the unpaid principal balance and status, rates and Interest
Periods so recorded or endorsed by the Bank shall be prima facie evidence in any
court or other proceeding brought to enforce the Note of the principal amount
remaining unpaid thereon, the status of the Loans evidenced thereby and the
interest rates and Interest Periods applicable thereto; provided that the
failure of the Bank to record any of the foregoing shall not limit or otherwise
affect the unconditionally and absolutely joint and several obligation of the
Borrowers to repay the principal amount of the Note together with accrued
interest thereon.  Prior to any negotiation of the Note, the Bank shall record
on a schedule thereto the status of all amounts evidenced thereby as
constituting part of the Base Rate Portion or a LIBOR Portion and, in the case
of any LIBOR Portion, the rate of interest and the Interest Period applicable
thereto.
 
 
Section 4.Guaranties.

 
Section 4.1. Guaranties.  The payment and performance of the Obligations shall
at all times be guarantied by each Material Subsidiary pursuant to Section 10
hereof or pursuant to one or more guaranty agreements in form and substance
acceptable to the Bank, as the same may be amended, modified or supplemented
from time to time (individually a “Guaranty Agreement”); provided, however, that
unless otherwise required by the Bank during the existence of any Event of
Default, Material Subsidiaries which are Foreign Subsidiaries or Foreign
Partnerships shall not be required to be Guarantors hereunder if providing a
Guaranty Agreement would cause an adverse effect on the Public Hub Company’s
federal income tax liability.
 
Section 4.2. Further Assurances.  Each Borrower agrees that it shall, and shall
cause each Material Subsidiary to, execute and deliver such documents and do
such acts and things as the Bank may from time to time reasonably request in
order to provide for the guaranties contemplated hereby.
 
 
8
 
 
Section 5.Definitions; Interpretation.

 
Section 5.1. Definitions.  The following terms when used herein shall have the
following meanings:
 
“Acquisition” means any transaction or series of related transactions that
result, directly or indirectly, in (i) the acquisition of all or substantially
all of the assets of a Person, or of all or substantially all of any business or
division of a Person or (ii) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary.
 
“Adjusted LIBOR” means a rate per annum determined by the Bank in accordance
with the following formula:
 
Adjusted LIBOR =                  LIBOR                 
100%-Reserve Percentage
 
“Reserve Percentage” means, for the purpose of computing Adjusted LIBOR, the
rate of reserve requirement (including, without limitation, any marginal,
emergency, supplemental or other special reserves) imposed by the Board of
Governors of the Federal Reserve System (or any successor) on the Bank under
Regulation D on Eurocurrency liabilities (as such term is defined in
Regulation D) for the applicable Interest Period as of the first day of such
Interest Period, but subject to any amendments to such reserve requirement by
such Board or its successor, and taking into account any transitional
adjustments thereto becoming effective during such Interest Period.  For
purposes of this definition, LIBOR Portions shall be deemed to be Eurocurrency
liabilities as defined in Regulation D without benefit of or credit for
prorations, exemptions or offsets under Regulation D.  “LIBOR” means, for each
Interest Period, (a) the LIBOR Index Rate for such Interest Period, if such rate
is available, and (b) if the LIBOR Index Rate cannot be determined, the
arithmetic average of the rates of interest per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) at which deposits in U.S. Dollars in
immediately available funds are offered to the Bank at 11:00 a.m. (London,
England time) two Business Days before the beginning of such Interest Period by
three or more major banks in the interbank eurodollar market selected by the
Bank for a period equal to such Interest Period and in an amount equal or
comparable to the applicable LIBOR Portion scheduled to be outstanding from the
Bank during such Interest Period.  “LIBOR Index Rate” means, for any Interest
Period, the rate per annum (rounded upwards, if necessary, to the next higher
one hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
period equal to such Interest Period which appears on the LIBOR01 Page  as of
11:00 a.m. (London, England time) on the date two Business Days before the
commencement of such Interest Period.  “LIBOR01 Page” means the display
designated as “LIBOR01 Page” on the Reuters Service (or such other page as may
replace LIBOR01 Page on that service or such other service as may be nominated
by the British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for
U.S. Dollar deposits).  Each determination of LIBOR made by the Bank shall be
conclusive and binding absent manifest error.
 
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.
 
“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, or restated from time to time in accordance with the terms
hereof.
 
 
9
 
 
 “Applicable Margin” means, with respect to Loans and the commitment fees and
letter of credit fees payable under Section 3.1 hereof, until the first Pricing
Date, the rates per annum shown opposite Level I below, and thereafter from one
Pricing Date to the next, the Applicable Margin means the rates per annum
determined in accordance with the following schedule:
Level
Total Leverage Ratio
for Such Pricing Date
Applicable Margin for Base Rate Portions of Loans shall be:
Applicable Margin for LIBOR Portions of Loans and Letter of Credit Fees shall
be:
Applicable Margin for Commitment Fee shall be:
IV
Greater than or equal to 2.5 to 1.00
0.75%
1.75%
0.25%
III
Less than 2.50 to 1.00, but greater than or equal to 1.75 to 1.00
0.50%
1.50%
0.20%
II
Less than 1.75 to 1.00, but greater than or equal to 1.00 to 1.00
0.25%
1.25%
0.15%
I
Less than 1.00 to 1.00
0.00%
1.00%
0.10%

 
For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrowers ending on or after September 30, 2013, the date on which the Bank
is in receipt of the Borrowers’ most recent financial statements (and, in the
case of the year-end financial statements, audit report) for the fiscal quarter
then ended, pursuant to Section 8.4 hereof.  The Applicable Margin shall be
established based on the Total Leverage Ratio for the most recently completed
fiscal quarter and the Applicable Margin established on a Pricing Date shall
remain in effect until the next Pricing Date.  If the Borrowers have not
delivered their financial statements by the date such financial statements (and,
in the case of the year-end financial statements, audit report) are required to
be delivered under Section 8.4 hereof, until such financial statements and audit
report are delivered, the Applicable Margin shall be the highest Applicable
Margin (i.e., Level IV shall apply).  If the Borrowers subsequently deliver such
financial statements before the next Pricing Date, the Applicable Margin
established by such late delivered financial statements shall take effect from
the date of delivery until the next Pricing Date.  In all other circumstances,
the Applicable Margin established by such financial statements shall be in
effect from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date.  Each
determination of the Applicable Margin made by the Bank in accordance with the
foregoing shall be conclusive and binding on the Borrowers and the Bank if
reasonably determined.  Notwithstanding the foregoing, if, as a result of any
restatement of or other adjustment to the financial statements of the Borrowers
or for any other reason, the Bank determines that (a) the Total Leverage Ratio
as calculated on any Pricing Date was inaccurate and (b) a proper calculation of
the Total Leverage Ratio would have resulted in a higher Applicable Margin for
any period, then the Borrowers shall automatically and retroactively be
obligated to pay to the Bank for the benefit of the Bank, promptly on demand by
the Bank, an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.
 
“Application” is defined in Section 1.3 hereof.
 
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrowers pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrowers to the Bank, or any further or different
officer of either Borrower so named by any Authorized Representative of such
Borrower in a written notice to the Bank.
 
 
10
 
“Bank” is defined in the introductory paragraph hereof.
 
“Base Rate” means, for any day, the rate per annum equal to the greatest
of:  (a) the rate of interest announced or otherwise established by the Bank
from time to time as its prime commercial rate as in effect on such day, with
any change in the Base Rate resulting from a change in said prime commercial
rate to be effective as of the date of the relevant change in said prime
commercial rate (it being acknowledged and agreed that such rate may not be the
Bank’s best or lowest rate), (b) the sum of (i) the rate determined by the Bank
to be the average (rounded upward, if necessary, to the next higher 1/100 of 1%)
of the rates per annum quoted to the Bank at approximately 10:00 a.m. (Chicago
time) (or as soon thereafter as is practicable) on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) by two or more
Federal funds brokers selected by the Bank for sale to the Bank at face value of
Federal funds in the secondary market in an amount equal or comparable to the
principal amount for which such rate is being determined, plus (ii) 1/2 of 1%,
and (c) the LIBOR Quoted Rate for such day plus 1.00%.  As used herein, the term
“LIBOR Quoted Rate” means, for any day, the rate per annum equal to the quotient
of (i) the rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Page as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Reserve Percentage.
 
“Base Rate Portion” is defined in Section 2.1(a) hereof.
 
“Borrowers” is defined in the introductory paragraph hereof and, for further
clarity, means Hub Chicago and the Public Hub Company, collectively, and, also,
each individually, with all promises and covenants (including promises to pay)
and representations and warranties of and by the Borrowers made in the Loan
Documents or any other instruments or documents delivered pursuant thereto to be
and constitute the joint and several promises, covenants, representations and
warranties of and by each and both of such corporations.
 
“Business Day” means any day other than a Saturday or Sunday on which the Bank
is not authorized or required to close in Chicago, Illinois and, when used with
respect to LIBOR Portions, a day on which the Bank is also dealing in United
States Dollar deposits in London, England, and Nassau, Bahamas.
 
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
 
“Capitalized Lease Obligation” means, as to any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary,(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
 
 
11
 
“Change of Control Event” means the occurrence of any one or more of the
following:
 
(i)(a) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Exchange Act, but excluding Phillip C. Yeager, the descendants of Phillip C.
Yeager (whether natural or adopted), any spouse of any of the foregoing, any
estate of any of the foregoing, any trust for the benefit of one or more of the
foregoing and any Person, all of the outstanding equity securities of which are
owned by any one or more of the foregoing (collectively, the “Yeager Family”)
and Senior Management) shall acquire beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of the Voting Stock in the Public
Hub Company having at least 35% of the ordinary voting power over the Public Hub
Company and (b) the Yeager Family and Senior Management, collectively, have
beneficial ownership of a lesser percentage of the Voting Stock in the Public
Hub Company than such Person or group of Persons; or
 
(ii)during any period of twelve consecutive months beginning after the date of
this Agreement, individuals who at the beginning of such period constitute the
Board of Directors of the Public Hub Company (the “Board”) and any new director
(other than a director designated by a person who has entered into an agreement
with the Public Hub Company to effect a merger, consolidation or transfer
prohibited by Section 8.8 hereof) whose election or nomination for election was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved cease for any reason (other
than death) to constitute a majority of the Board; or
 
(iii)Hub Chicago shall cease at any time and for any reason to be a Wholly-Owned
Subsidiary of the Public Hub Company.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
 
“Collateral Account” is defined in Section 1.3 hereof.
 
“Commitment” is defined in Section 1.1 hereof.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with either Borrower, are treated as a single employer under
Section 414 of the Code.
 
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, if it continues uncured,
constitute an Event of Default.
 
“EBITDA” means, with reference to any four-fiscal quarter period (the “Test
Period”), Net Income for the Test Period plus all amounts deducted in arriving
at such Net Income amount in respect of (i) Interest Expense for such Test
Period, plus (ii) taxes (including federal, state and local income taxes) of the
Hub Group for such Test Period, plus (iii) all amounts properly charged for
depreciation and amortization during such Test Period on the books of the Hub
Group plus (iv) other adjustments permitted by the Bank in its sole discretion. 
EBITDA shall be calculated on a pro forma basis to give effect to (A) any
Permitted Acquisition consummated at any time on or after the first day of a
Test Period thereof as if each such Permitted Acquisition had been effected on
the first day of such Test Period, including cash and non‑cash adjustments
(including transaction fees and expenses), (B) synergies estimated to be
realized from the transactions described in the foregoing clause (A), and (C)
any demonstrable cost-savings and operating expense reductions that relate to
the transactions described in the foregoing clause (A).  Adjustments and
synergies related to the transactions described in the foregoing clause (B) for
any Test Period shall account for no more than 10% of EBITDA prior to any
adjustments of the Public Hub Company for such Test Period.
 
 
12
 
“Effective Date” is defined in paragraph C of the Preliminary Statements hereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
 
“Eurodollar Loans” is defined in Section 2.6 hereof.
 
“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.
 
“Exchange Act” means the Securities and Exchange Act of 1934, as amended.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty
Agreement of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty Agreement thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty Agreement of such Guarantor or the grant of such security interest
becomes effective with respect to such related Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap,
such  exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty Agreement or security interest is
or becomes illegal.
 
“Existing L/Cs” means the letters of credit issued prior to and outstanding on
the Effective Date.
 
“Foreign Partnership” means any partnership that is formed under the laws of any
jurisdiction other than the United States of America or any State thereof.
 
“Foreign Subsidiary” means each Subsidiary which is organized under the laws of
a jurisdiction other than the United States of America or any State thereof.
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantor” is defined in Section 10.1 hereof.
 
“Guaranty Agreement” is defined in Section 4.1 hereof.
 
“Guarantied Liabilities” is defined in Section 10.1 hereof.
 
“Hub Chicago” is defined in the introductory paragraph hereof.  
 
“Hub Group” means the Borrowers and the Subsidiaries, collectively, and, also,
each individually.  The phrase “any member of the Hub Group” and derivatives
thereof appearing in the Loan Documents shall be deemed a reference to any or
all of the Persons comprising the Hub Group (as applicable), and without
limiting the generality of the foregoing, the term “Hub Group” as used in the
Loan Documents shall be deemed a reference to any one or more of such Persons
whether or not such phrase or any derivative thereof is used in conjunction with
such term.
 
 
13
 
“Indebtedness for Borrowed Money” means for any Person (without duplication)
(i) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(ii) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business),
(iii) all indebtedness secured by any Lien upon Property of such Person, whether
or not such Person has assumed or become liable for the payment of such
indebtedness, (iv) all Capitalized Lease Obligations of such Person and (v) all
obligations of such Person on or with respect to letters of credit, bankers’
acceptances and other extensions of credit whether or not representing
obligations for borrowed money.
 
“Interest Coverage Ratio” means, as of any date the same is to be determined,
the ratio of (a) EBITDA for the period of four consecutive fiscal quarters of
the Public Hub Company ending on such date, or, if none so ended, most recently
completed prior to such date to (b) cash Interest Expense for the same four
fiscal quarter period.
 
“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Hub Group
for such period determined in accordance with GAAP.
 
“Interest Period” means, with respect to any LIBOR Portion, the period
commencing on, as the case may be, the creation, continuation or conversion date
with respect to such LIBOR Portion and ending 1, 2, 3, or 6 months thereafter as
selected by either Borrower in its notice as provided herein; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:
 
(i)if any Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period shall be extended to the next succeeding Business Day,
unless in the case of an Interest Period for a LIBOR Portion the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day;
 
(ii)no Interest Period may extend beyond the final maturity date of the Note;
and
 
(iii)the interest rate to be applicable to each LIBOR Portion for each Interest
Period shall apply from and including the first day of such Interest Period to
but excluding the last day thereof.
 
For purposes of determining an Interest Period, a month means a period starting
on one day in a calendar month and ending on a numerically corresponding day in
the next calendar month, provided, however, if an Interest Period begins on the
last day of a month or if there is no numerically corresponding day in the month
in which an Interest Period is to end, then such Interest Period shall end on
the last Business Day of such month.
 
“Letter of Credit” and “Letters of Credit” each is defined in Section 1.3
hereof.
 
“LIBOR Portions” is defined in Section 2.1(a) hereof.
 
“Lien” means any mortgage, lien, security interest, pledge, charge, or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
 
“Loan” and “Loans” each is defined in Section 1.2 hereof.
 
“Loan Documents” means this Agreement, the Note, the Applications, the Guaranty
Agreements, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.
 
“Material Adverse Effect” means a material adverse change in, or material
adverse effect upon, the operations, business, Property or condition (financial
or otherwise) of the Public Hub Company or of the Hub Group taken as a whole.
 
 
14
 
 
“Material Subsidiary” means any Subsidiary which has revenues, as of the fiscal
year of the Public Hub Company most recently ended, equal to or greater than 5%
of the revenues of the Hub Group taken as a whole (without giving effect to
intercompany transactions) in such fiscal year; provided that, the aggregate
revenues of all Subsidiaries which are not Material Subsidiaries in any fiscal
year shall not exceed 20% of the aggregate revenues of the Hub Group taken as a
whole (without giving effect to intercompany transactions) in such fiscal
year.  The Public Hub Company shall redesignate any non-Material Subsidiary as a
Material Subsidiary by written notice to the Bank delivered not later than the
date of delivery of the Public Hub Company’s audited financial statements
pursuant to Section 8.4(b) hereof for any fiscal year which would demonstrate
that one or more non-Material Subsidiaries must be redesignated as Material
Subsidiaries in order to comply with the requirements set forth in the preceding
sentence.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a member of the Controlled Group makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
“Net Income” means, with reference to any period, the net income (or net loss)
of the Hub Group for such period as computed on a consolidated basis in
accordance with GAAP, but excluding (i) any net-of-tax impairment charges for
goodwill writedowns and (ii) up to an aggregate amount of $4,000,000 of charges
arising from sales or other dispositions of one or more Subsidiaries after the
date hereof.
 
“Note” is defined in Section 1.2 hereof.
 
“Obligations” means all obligations of the Borrowers to pay principal and
interest on the Loans, all reimbursement obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of each Borrower and Guarantor arising under or in relation to any
Loan Document, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired; provided, however, that, with respect to any Guarantor,
Obligations guarantied by such Guarantor shall exclude all Excluded Swap
Obligations.
 
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
 
“OFAC Event” means the event specified in Section 8.16(b) hereof.
 
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulations or orders adopted by any State within the United
States.
 
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.
 
“Operating Income” means, with reference to any period, Net Income for such
period, plus all amounts deducted in arriving at such Net Income in respect of
(i) Interest Expense for such period and (ii) taxes (including federal, state
and local income taxes) of the Hub Group for such period.
 
“Original Credit Agreement” is defined in paragraph A of the Preliminary
Statements hereof.
 
“Payment Default” means any default which continues beyond any grace period
expressed in any Loan Document as applicable thereto, in the payment when due of
(x) all or any part of the principal of or interest on the Note (whether at the
stated maturity therefor at any other time provided for in this Agreement), or
(y) any obligation to reimburse the Bank for a drawing paid by the Bank on any
Letter of Credit, or (z) of any fee or other Obligation payable hereunder or
under any other Loan Document.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
 
 
15
 
“Permitted Acquisition” means any Acquisition by any member of the Hub Group
which satisfies each of the following requirements:  (i) after giving effect to
the Acquisition, no Default or Event of Default has occurred and is continuing,
including with respect to the covenants contained in Section 8.15 on a pro forma
basis, and the Borrowers shall have delivered to the Bank a compliance
certificate in the form of Exhibit B attached hereto evidencing such pro forma
compliance with Section 8.15; and (ii) in the case of the Acquisition of any
Person, the board of directors (or equivalent governing body) of the Person
being acquired shall have approved such Acquisition.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or any other entity or
organization, including a government or agency or political subdivision thereof.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code that is maintained by a member of the Controlled Group
for employees of a member of the Controlled Group.
 
“Portion” is defined in Section 2.1(a) hereof.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Public Hub Company” is defined in the introductory paragraph hereof.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Borrower or Guarantor that has total assets exceeding $10,000,000 at the time
the relevant guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Restricted Payment” is defined in Section 8.9 hereof.
 
“Revolving Credit” is defined in Section 1.1 hereof.
 
“SEC” means the federal Securities and Exchange Commission, and any successor
thereto.
 
“Senior Management” shall mean the president, principal financial officer,
principal accounting officer (or, if there is no such accounting officer, the
controller), any vice president of the Public Hub Company in charge of a
principal business unit, division or function (such as sales, administration or
finance) and any other officer who performs a policy-making function for the
Public Hub Company.
 
“Subsidiary” means any corporation or other Person more than 50% of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
the Public Hub Company, by one or more of its Subsidiaries, or by the Public Hub
Company and one or more of its Subsidiaries.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Termination Date” means December 12, 2018 or such earlier date on which the
Commitment is terminated in whole pursuant to Section 3.3, 9.2 or 9.3  hereof.
 
“Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness for Borrowed Money of the Hub Group at such time,
plus (without duplication) the on-balance sheet portion of all Indebtedness for
Borrowed Money of any other Person which is directly or indirectly guarantied by
any member of the Hub Group or which any member of the Hub Group has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which any member of the Hub Group has otherwise assured a creditor against
loss.  In any determination of Total Funded Debt, in the event the holder’s
right of recovery on any guaranty or similar obligation owed to such holder is
limited in writing, the holder’s right of recovery on, the Total Funded Debt
attributable to such guaranty or other instrument shall be the on-balance sheet
portion of the amount to which liability thereon has been so limited.
 
 
16
 
 
“Total Leverage Ratio” means, as of any date the same is to be determined, the
ratio of (a) Total Funded Debt as of such date to (b) EBITDA for the four
consecutive fiscal quarters of the Public Hub Company ending on such date or, if
none so ended, most recently completed prior to such date.
 
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
 
“Voting Stock” of any Person means capital stock or other equity interest of any
class or classes (however designated) having ordinary voting power for the
election of directors or equivalent managers of such Person, other than stock
having such power only by reason of the happening of a contingency.
 
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
 
“Wholly-Owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Public Hub Company
and/or one or more Wholly-Owned Subsidiaries within the meaning of this
definition.
 
Section 5.2. Interpretation.  The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined.  The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All references to time of day herein are references to Chicago,
Illinois time unless otherwise specifically provided.  Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement; provided, however, that if any change in GAAP would affect
(or would result in a change in the method of calculation of) any of the
covenants set forth in Section 8 or any definition related thereto, then the
Borrowers and the Bank will negotiate in good faith to amend in accordance with
the terms of this Agreement all such covenants and definitions as would be
affected by such change in GAAP to the extent necessary to maintain the economic
terms of such covenants as in effect under this Agreement immediately prior to
giving effect to such changes in GAAP; provided further, however, that until the
amendment of such covenants and definitions shall have been agreed upon by the
Borrowers and the Bank, the covenants and definitions in effect immediately
prior to such amendment shall remain in effect and any determination of
compliance with any such covenant shall be construed in accordance with GAAP as
in effect immediately prior to such change in GAAP and consistently applied.
 
 
Section 6.Representations and Warranties.

 
The Borrowers and the Guarantors jointly and severally represent and warrant to
the Bank as follows:
 
Section 6.1. Organization and Qualification.  Each Borrower is duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Delaware, has full and adequate power to own its Property and conduct
its business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying where the failure to do so would reasonably be expected to have a
Material Adverse Effect.
 
 
17
 
 
Section 6.2. Corporate Authority and Validity of Borrower’s
Obligations.  Each Borrower has full right and authority to enter into this
Agreement and the other Loan Documents to perform all of its obligations
hereunder and under the other Loan Documents and in the case of each Borrower,
to make the borrowings herein provided for and to issue the Note in evidence
thereof.  The Loan Documents delivered by each Borrower have been duly
authorized, executed and delivered by such Borrower and constitute valid and
binding obligations of such Borrower enforceable in accordance with their terms
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law); and this Agreement and the
other Loan Documents do not, nor does the performance or observance by each
Borrower of any of the matters and things herein or therein provided for,
contravene or constitute a default under any provision of law or any judgment,
injunction, order or decree binding upon either Borrower or any provision of the
charter, articles of incorporation or by-laws of either Borrower or any material
covenant, indenture or agreement of or affecting either Borrower or any of its
Properties, or result in the creation or imposition of any Lien on any Property
of either Borrower.
 
Section 6.3. Subsidiaries.  Each Guarantor is duly organized, validly existing,
and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, as the case may be, has full and adequate power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying where the failure to do so would
reasonably be expected to have a Material Adverse Effect.  Schedule 6.3 hereto
identifies each Subsidiary and each Material Subsidiary as of the date hereof,
the jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Public Hub Company and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and
outstanding.  As of the date hereof, all of the outstanding shares of capital
stock and other equity interests of each Guarantor are validly issued and
outstanding and all such shares and other equity interests indicated on
Schedule 6.3 as owned by the Public Hub Company or a Subsidiary, as the case may
be, are so owned, beneficially and of record, by the Public Hub Company or such
Subsidiary free and clear of all Liens, other than Liens under the Original
Credit Agreement.  
 
Section 6.4. Corporate Authority and Validity of Guarantors’ Obligations.  Each
Guarantor has full right, power and authority to guarantee the Obligations, to
execute and deliver this Agreement or a Guaranty Agreement and any other Loan
Documents executed by it and to perform each and all of the matters and things
therein provided for.  Each Loan Document delivered by each Guarantor has been
duly authorized, executed and delivered by such Guarantor and constitutes a
valid and binding obligation of such Guarantor enforceable in accordance with
their terms except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law) and the Loan
Documents executed by each Guarantor do not, nor does the performance or
observance by any Guarantor of any of the matters or things therein provided
for, contravene any provision of law or any provision of any charter, articles
of incorporation, by-laws, partnership agreement or articles of organization, as
the case may be, of any Guarantor or any material covenant, indenture or
agreement of or affecting the Public Hub Company or any Guarantor or any of the
Public Hub Company’s or such Guarantor’s Property, or result in the creation or
imposition of any Lien on any of the Public Hub Company’s or such Guarantor’s
Property.
 
Section 6.5. Use of Proceeds; Margin Stock.  The Borrowers shall use the
proceeds of the Loans and other extensions of credit made available hereunder to
refinance the Borrowers’ existing obligations, to finance working capital and
capital expenditures and to finance its general corporate purposes (including
stock repurchases to the extent permitted by Section 8.9 hereof).  Neither the
Borrower nor any Subsidiary is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System).  No part
of the proceeds of any extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.
 
 
18
 
 
Section 6.6. Financial Reports.  The consolidated balance sheet of the Public
Hub Company as at December 31, 2012, and the related consolidated statements of
income, retained earnings and cash flows of the Public Hub Company for the
fiscal year then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of Ernst & Young LLP, independent
public accountants, heretofore furnished to the Bank, fairly present in all
material respects the consolidated financial condition of the Public Hub Company
as at said date and the consolidated results of its operations and cash flows
for the periods then ended in conformity with GAAP applied on a consistent
basis.  
 
Section 6.7. No Material Adverse Change.  Since December 31, 2012, except as
disclosed in periodic SEC filings by the Public Hub Company, there has been no
change in the financial condition of the Public Hub Company or the Hub Group,
taken as a whole, that has had a Material Adverse Effect.
 
Section 6.8. Full Disclosure.  The statements and information furnished to the
Bank in connection with the negotiation of this Agreement and the other Loan
Documents and the commitment by the Bank to provide all or part of the financing
contemplated hereby do not, taken as a whole and other than financial
projections or forecasts, contain any untrue statements of a material fact or
omit a material fact necessary to make the material statements contained herein
or therein not misleading, the Bank acknowledging that, as to any projections or
forecasts furnished to the Bank, the Borrowers and Guarantors only represent
that the same were prepared on the basis of information and estimates the
Borrowers believed to be reasonable.
 
Section 6.9. Trademarks, Franchises and Licenses.  The members of the Hub Group
own, possess or have the right to use all necessary patents, licenses,
franchises, trademarks, trade names, trade styles, copyrights, trade secrets,
know how, and confidential commercial and proprietary information (collectively,
“Intellectual Property”) to conduct their businesses as now conducted, except
for Intellectual Property the failure of which to own, possess or otherwise have
the right to use, individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright, or
other proprietary right of any other Person except for any conflict which,
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.
 
Section 6.10. Governmental Authority and Licensing.  The members of the Hub
Group have received all licenses, permits, and approvals of all federal, state,
local, and foreign governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same would
reasonably be expected to have a Material Adverse Effect.  No investigation or
proceeding which would reasonably be expected to result in revocation or denial
of any material license, permit or approval is pending or, to the knowledge of
either Borrower, threatened.
 
Section 6.11. Good Title.  The members of the Hub Group have good and defensible
title (or valid leasehold interests) to their assets as reflected on the most
recent consolidated balance sheet  of the Public Hub Company furnished to the
Bank (except for sales of assets by the Hub Group in the ordinary course of
business), subject to no Liens other than such thereof as are permitted by
Section 8.6 hereof.
 
Section 6.12. Litigation and Other Controversies.  Except as disclosed in
periodic SEC filings by the Public Hub Company, there is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Public Hub Company threatened, against the Public Hub Company
or any other member of the Hub Group or any of their Property which would
reasonably be expected to have a Material Adverse Effect.
 
Section 6.13. Taxes.  All tax returns with respect to any income tax or other
material tax required to be filed by the Public Hub Company or any other member
of the Hub Group in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees and other governmental charges upon the Public Hub Company or
any other member of the Hub Group or upon any of their respective Properties,
income or franchises, which are shown to be due and payable in such returns,
have been paid.  The Borrowers do not know of any proposed material additional
tax assessment against any member of the Hub Group for which adequate provision
in accordance with GAAP has not been made on its accounts.  Adequate provisions
in accordance with GAAP for taxes on the books of the Public Hub Company and
each other member of the Hub Group have been made for all open years, and for
its current fiscal period.
 
 
19
 
Section 6.14. Approvals.  No authorization, consent, license, or exemption from,
or filing or registration with, any court or governmental department, agency, or
instrumentality, nor any approval or consent of the stockholders of either
Borrower or any other Person, is necessary to the valid execution, delivery, or
performance by either Borrower or any Subsidiary of any Loan Document, except
for such approvals which have been obtained and remain in full force and effect.
 
Section 6.15. Affiliate Transactions.  Neither the Public Hub Company nor any
other member of the Hub Group is a party to any contracts or agreements with any
of its Affiliates (other than Wholly-Owned Subsidiaries) on terms and conditions
which are less favorable to such member of the Hub Group than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other.
 
Section 6.16. Investment Company.  Neither the Public Hub Company nor any other
member of the Hub Group is an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
Section 6.17. ERISA.  The Public Hub Company and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of, and is in compliance in all material respects with, ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC, a Plan, or a Multiemployer Plan under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.  Neither Public
Hub Company or any Subsidiary thereof has any contingent liabilities with
respect to any post-retirement benefits under a Welfare Plan, other than
liability for continuation of coverage described in article 6 of Title 1 of
ERISA.
 
Section 6.18. Compliance with Laws.  The Public Hub Company and each other
member of the Hub Group are in substantial compliance with the requirements of
all federal, state and local laws, rules and regulations applicable to or
pertaining to their Property or business operations (including, without
limitation, the Occupational Safety and Health Act of 1970, the Americans with
Disabilities Act of 1990, and laws and regulations establishing quality criteria
and standards for air, water, land and toxic or hazardous wastes and
substances), except insofar as non-compliance with which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse
Effect.  Neither the Public Hub Company nor any Subsidiary has received notice
to the effect that its operations are not in compliance with any of the
requirements of applicable federal, state or local environmental, health and
safety statutes and regulations or are the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
 
Section 6.19. No Default.  No Default or Event of Default has occurred and is
continuing.
 
Section 6.20. Compliance with Laws; OFAC.  (a) Each Borrower and its
Subsidiaries are in compliance with the requirements of all foreign, federal,
state and local laws, rules and regulations applicable to or pertaining to their
Property or business operations (including, without limitation, the Occupational
Safety and Health Act of 1970, the Americans with Disabilities Act of 1990, and
laws and regulations establishing quality criteria and standards for air, water,
land and toxic or hazardous wastes and substances), non-compliance with which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Neither Borrower nor any Subsidiary has received
notice to the effect that its operations are not in compliance with any of the
requirements of applicable federal, state or local environmental, health and
safety statutes and regulations or are the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
(b)(i) Each Borrower is in compliance in all material respects with the
requirements of all OFAC Sanctions Programs applicable to it; (ii) each
Subsidiary is in compliance in all material respects with the requirements of
all OFAC Sanctions Programs applicable to such Subsidiary; (iii) the Borrowers
have provided to the Bank all information regarding the Borrowers and their
Affiliates and Subsidiaries  necessary for the Bank to comply with all
applicable OFAC Sanctions Programs; and (iv) to the best of each Borrower’s
knowledge, neither Borrower nor any of its Affiliates or Subsidiaries is, as of
the date hereof, named on the current OFAC SDN List.


 
20
 
 
 
Section 7.Conditions Precedent.

 
The obligation of the Bank to make any Loan or to issue any Letter of Credit
under this Agreement is subject to the following conditions precedent:
 
Section 7.1. All Advances.  As of the time of the making of each extension of
credit (including the initial extension of credit) hereunder:
 
(a)the representations and warranties set forth in Section 6 hereof (other than
the representation and warranty set forth in Section 6.12) and in the other Loan
Documents shall be true and correct in all material respects as of such time,
except to the extent the same expressly relate to an earlier date, other than
those representations and warranties already qualified by materiality or
material adverse effect, in which case such representations and warranties shall
be accurate in all respects;
 
(b)no Default or Event of Default shall have occurred and be continuing or would
occur as a result of making such extension of credit;
 
(c)in the case of the issuance of any Letter of Credit, the Bank shall have
received a properly completed Application therefor together with the fees called
for hereby (to the extent payable at such time) and, in the case of an extension
or increase in the amount of the Letter of Credit, the Bank shall have received
a written request therefor, in a form acceptable to the Bank; and
 
(d)such extension of credit shall not violate any order, judgment, or decree of
any court or other authority or any provision of law or regulation applicable to
the Bank (including, without limitation, Regulation U of the Board of Governors
of the Federal Reserve System) as then in effect.
 
The request by either Borrower for any Loan or Letter of Credit shall constitute
its warranty as to the facts specified in subsections (a) through (b),
inclusive, above.
 
Section 7.2. Initial Advance.  At or prior to the making of the initial
extension of credit hereunder, the following conditions precedent shall also
have been satisfied:
 
(a)the Bank shall have received the following (and, with respect to all
documents, each to be properly executed and completed) and the same shall have
been approved as to form and substance by the Bank:
 
(i)the Note;
 
(ii)this Agreement;
 
(iii)copies (executed or certified as may be appropriate) of resolutions of the
Board of Directors or other governing body of each Borrower and of each
Guarantor authorizing the execution, delivery, and performance of the Loan
Documents;
 
(iv)articles of incorporation (or equivalent organizational document) of each
Borrower and of each Guarantor certified by the appropriate governmental office
of the state of its organization;
 
(v)by-laws (or equivalent organizational document) for each Borrower and for
each Guarantor certified by an appropriate officer of such Person acceptable to
the Bank;
 
(vi)an incumbency certificate containing the name, title and genuine signature
of each Borrower’s Authorized Representatives; and
 
(vii)good standing certificates for each Borrower and each Guarantor, dated as
of a date no earlier than 30 days prior to the date hereof, from the appropriate
governmental offices in the state of its incorporation or organization;
 
 
21
 
(b)the Bank shall have received the initial fees called for hereby and by the
fee letter between the Bank and the Borrowers dated December 12, 2013;
 
(c)legal matters incident to the execution and delivery of the Loan
Documents and to the transactions contemplated hereby shall be reasonably
satisfactory to the Bank and its counsel; and the Bank shall have received the
favorable written opinion of counsel for the Borrowers and the Guarantors in
form and substance reasonably satisfactory to the Bank and its counsel; and
 
(d)the Bank shall have received such other agreements, instruments, documents,
certificates and opinions as the Bank may reasonably request.
 
 
Section 8.Covenants.

 
The Borrowers and the Guarantors agree that, so long as any credit is available
to or in use by the Borrowers hereunder, except to the extent compliance in any
case or cases is waived in writing by the Bank:
 
Section 8.1. Maintenance of Business.  The Borrowers shall, and the Public Hub
Company shall cause each Material Subsidiary to (a) preserve and maintain its
existence and (b) preserve and keep in force and effect all licenses, permits
and franchises necessary to the proper conduct of its business; provided,
however, that the Borrowers and the Subsidiaries may (i) take any action
permitted by Section 8.8 hereof and (ii) dissolve or liquidate any Subsidiary if
such dissolution or liquidation would not have a Material Adverse Effect.
 
Section 8.2. Taxes and Assessments.  The Borrowers shall duly pay and discharge,
and the Public Hub Company shall cause each Subsidiary to duly pay and
discharge, all material taxes, rates, assessments, fees, and governmental
charges upon or against it or its Properties, in each case before the same
become delinquent and before penalties accrue thereon, unless and to the extent
that the same are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and adequate reserves are
provided therefor.
 
Section 8.3. Insurance.  The Borrowers shall insure and keep insured, and the
Public Hub Company shall cause each Subsidiary to insure and keep insured, with
good and responsible insurance companies, all insurable Property owned by it
which is of a character usually insured by Persons similarly situated and
operating like Properties against loss or damage from such hazards and risks,
and in such amounts, as are insured by Persons similarly situated and operating
like Properties; and the Borrowers shall insure, and the Public Hub Company
shall cause each Subsidiary to insure, such other hazards and risks (including
employers’ and public liability risks) with good and responsible insurance
companies, as and to the extent usually insured by Persons similarly situated
and conducting similar businesses.  The Borrowers shall upon request furnish to
the Bank a certificate setting forth in summary form the nature and extent of
the insurance maintained pursuant to this Section.
 
Section 8.4. Financial Reports.  The Borrowers shall, and the Public Hub Company
shall cause each Subsidiary to, maintain its accounts in accordance with GAAP
and shall furnish to the Bank and its duly authorized representatives such
information respecting the business and financial condition of the Hub Group as
the Bank may reasonably request; and without any request, shall furnish to the
Bank:
 
(a)as soon as available, and in any event within 45 days after the close of the
first three fiscal quarters of each fiscal year of the Public Hub Company, a
copy of the consolidated balance sheet of the Hub Group as of the last day of
such period and the consolidated statements of income, retained earnings and
cash flows of the Hub Group for the quarter and the fiscal year-to-date period
then ended, each in reasonable detail showing in comparative form the figures
for the corresponding date and period in the previous fiscal year, prepared by
the Public Hub Company in accordance with GAAP and certified by its president or
chief financial officer;
 
 
22
 
(b)as soon as available, and in any event within 90 days after the close of each
annual accounting period of the Public Hub Company, a copy of the consolidated
and company-prepared consolidating balance sheet of the Hub Group as of the
close of such period and the consolidated and company-prepared consolidating
statements of income, retained earnings and cash flows of the Hub Group for such
period, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous fiscal year, accompanied by an
audit report thereon of Ernst & Young LLP or another firm of independent public
accountants of recognized national standing, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and present
fairly in all material respects in accordance with GAAP the consolidated
financial condition of the Hub Group as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;
 
(c)promptly after receipt thereof, any management letters identifying a material
weakness or a significant deficiency in internal controls given to it by its
independent public accountants;
 
(d)promptly after the sending or filing thereof, copies of all Form 10-K and
Form 10-Q reports filed by the Public Hub Company with any securities exchange
or the SEC;
 
(e)if and when the Public Hub Company or any members of its Controlled Group is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a distress or PBGC-initiated termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC;
 
(f)promptly after knowledge thereof shall have come to the attention of any
responsible executive officer of any Borrower, written notice of any threatened
or pending litigation or governmental proceeding or labor controversy against
the Public Hub Company or any other member of the Hub Group which, if reasonably
likely to be adversely determined, would materially and adversely affect the
financial condition, Properties, business or operations of the Public Hub
Company or the Hub Group taken as a whole or of the occurrence of any Change of
Control Event or any Default or Event of Default hereunder;
 
(g)promptly upon the filing thereof, written notice of the filing of any
registration statements and any annual, quarterly or monthly reports which the
Public Hub Company shall have filed with the SEC; and
 
(h)with each of the financial statements furnished to the Bank pursuant to
subsections (a) and (b) of this Section, a written certificate in substantially
the same form attached hereto as Exhibit B signed by the president or chief
financial officer of the Public Hub Company to the effect that to the best of
such officer’s knowledge and belief no Default or Event of Default has occurred
during the period covered by such statements or, if any such Default or Event of
Default has occurred during such period, setting forth a description of such
Default or Event of Default and specifying the action, if any, taken by the
Public Hub Company to remedy the same.  Such certificate shall also set forth
the calculations supporting such statements in respect of Section 8.15 of this
Agreement.  It is understood and agreed that if and so long as the Public Hub
Company files Forms 10-K and 10-Q with the SEC, the Borrowers may deliver such
forms to the Bank in lieu of the information required for the corresponding
accounting periods in subsections (a) and (b) above.
 
Section 8.5. Subsidiaries’ Guaranties and Indebtedness for Borrowed Money. The
Borrowers shall not permit any Subsidiary (other than Hub Chicago) to, issue,
incur, assume, create or have outstanding any Indebtedness for Borrowed Money,
or be or become liable as endorser, guarantor, surety or otherwise for any
Indebtedness for Borrowed Money of any other Person; provided, however, that the
foregoing shall not restrict nor operate to prevent:
 
(a)the obligations of the Guarantors under the Guaranty Agreements;
 
 
23
 
 
(b)so long as such Subsidiary is a Guarantor, (x) guaranties entered into by
such Person of Indebtedness for Borrowed Money of the Public Hub Company and
(y) guaranties entered into by such Person of any Indebtedness for Borrowed
Money of another Subsidiary that is permitted under the terms of this
Section 8.5;
 
(c)indebtedness of any Subsidiary owed to the Public Hub Company or any
Guarantor;
 
(d)Indebtedness for Borrowed Money of a Subsidiary acquired after the date
hereof by any member of the Hub Group and guarantied obligations incurred and
outstanding on or prior to the date on which such Subsidiary was acquired by
such member of the Hub Group, provided such Indebtedness for Borrowed Money or
guaranty was not created in contemplation of such acquisition;
 
(e)Indebtedness for Borrowed Money financing chassis, containers and tractors;
 
(f)Indebtedness for Borrowed Money or guarantied obligations extending the
maturity of, or refunding or refinancing, in whole or in part, any indebtedness
permitted by subsection (d) or (e) of this Section 8.5, provided that such
extension, refunding or refinancing indebtedness has an aggregate principal
amount (or if incurred with original issue discount, an aggregate issue price)
that does not exceed the aggregate principal amount (or if incurred with
original issue discount, the aggregate accreted value) then outstanding or
committed (plus fees and expenses, including any premium and defeasance cost)
under the indebtedness being extended, refunded or refinanced;
 
(g)hedging obligations entered into in the ordinary course of business;
 
(h)Indebtedness for Borrowed Money secured by Liens permitted by Section 8.6(i)
or (m);
 
(i)indebtedness of any Subsidiary arising from customary agreements providing
for indemnification, adjustment of purchase price of similar obligations, in
each case, incurred or assumed in connection with the acquisition or disposition
of any business, fixed or capital asset or a Subsidiary;
 
(j)obligations of any Subsidiary in respect of bid, performance, surety or
appeal bonds and completion guaranties provided in the ordinary course of
business;
 
(k)indebtedness of any Subsidiary arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn  against insufficient funds in
the ordinary course  of business;
 
(l)indebtedness of any Subsidiary in connection with guaranties resulting from
endorsement of negotiable instruments in the ordinary course  of business;
 
(m)indebtedness of any Subsidiary in connection with guarantied obligations of
purchase money indebtedness of driver/operator equipment purchases in an amount
not to exceed $150,000,000 in the aggregate at any one time outstanding; and
 
(n)Indebtedness for Borrowed Money and guarantied obligations in addition to
that otherwise permitted by the foregoing provisions of this Section 8.5,
provided that on the date the applicable Subsidiary incurs such Indebtedness for
Borrowed Money or guaranty and immediately after giving effect thereto and the
concurrent retirement of any indebtedness, the aggregate outstanding principal
amount of all Indebtedness for Borrowed Money and guarantied obligations of
Subsidiaries permitted by this subsection (n) does not exceed $20,000,000.
 
 
24
 
Section 8.6. Liens.  The Borrowers shall not, nor shall the Public Hub Company
permit any Subsidiary to, create, incur or permit to exist any Lien of any kind
on any Property owned by any such Person; provided, however, that the foregoing
shall not apply to nor operate to prevent:
 
(a)Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations, or other similar charges and Liens in the
nature of good faith cash deposits in connection with warranty obligations,
bids, tenders, contracts, or leases to which any member of the Hub Group is a
party or other cash deposits required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;
 
(b)mechanics’, workmen’s, materialmen’s, landlords’, carriers’ and other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;
 
(c)judgment Liens in respect of judgments that do not constitute an Event of
Default and Liens arising from the pledge of assets for the purpose of securing
an appeal, stay or discharge in the course of any legal proceeding, provided
that any judgment secured thereby shall not constitute an Event of Default;
 
(d)banker’s Liens and similar Liens (including set-off rights) in respect of
bank deposits and Liens of securities intermediaries on securities accounts;
 
(e)the retained interest of a lessor in connection with any lease;
 
(f)easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which do not materially detract from
the value of the Property subject thereto;
 
(g)licenses, sublicenses, leases or subleases granted in the ordinary course of
business;
 
(h)Liens on containers, tractors and chassis in connection with the Indebtedness
for Borrowed Money financing the same;
 
(i)Liens on Property of any member of the Hub Group created solely for the
purpose of securing indebtedness representing or incurred to finance, refinance
or refund the purchase, lease, construction or repair of Property, provided that
no such Lien shall extend to or cover other Property of any member of the Hub
Group other than the respective Property so acquired (and assets affixed or
appurtenant thereto), and the principal amount of indebtedness secured by any
such Lien shall at no time exceed the original purchase price of such Property;
 
(j)Liens in favor of issuers of surety bonds or letters of credit and bankers’
acceptances issued pursuant to the request of and for the account of such Person
in the ordinary course of its business;
 
(k)Liens on property or shares of capital stock of another Person at the time
such other Person becomes a Subsidiary of the Public Hub Company; provided,
however, that the Liens may not extend to any other property owned by the Hub
Group (other than assets and property affixed or appurtenant thereto);
 
(l)Liens on property at the time Hub Group acquires the property, including any
acquisition by means of a merger or consolidation with or into any member of the
Hub Group; provided, however, that the Liens may not extend to any other
property owned by the Hub Group (other than assets and property affixed or
appurtenant thereto); and
 
(m)Liens securing Indebtedness for Borrowed Money in an aggregate amount  not to
exceed $30,000,000 at any one time outstanding.
 
 
25
 
Section 8.7. Acquisitions.  The Borrowers shall not, nor shall the Public Hub
Company permit any Subsidiary to, use any proceeds of the Loans and other
extensions of credit hereunder to make any Acquisition other than Permitted
Acquisitions.
 
Section 8.8. Mergers, Consolidations and Sales.  (a) The Borrowers shall not,
nor shall the Public Hub Company permit any Subsidiary to, be a party to any
merger or consolidation; provided, however, that this Section shall not apply to
nor operate to prevent any consolidation or merger so long as:
 
(i)in the case of such a transaction involving a Borrower, a Borrower is the
surviving or continuing corporation;
 
(ii)subject to the provisions of clause (i) above, in the case of such a
transaction involving a Guarantor, a Guarantor is the surviving or continuing
corporation; and
 
(iii)at the time of such merger or consolidation and immediately after giving
effect thereto, no Default or Event of Default shall occur or be continuing.
 
(b)The Borrowers shall not, nor shall the Public Hub Company permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of (i) all or any
substantial part of its Property in a single transaction or a series of
transactions, including any disposition of Property as a part of a sale
leaseback transaction (other than Excluded Dispositions) if, at the time of such
sale, transfer, lease or other disposition, the aggregate amount of Operating
Income for the immediately preceding fiscal year attributable to all such
Property sold, transferred, leased or otherwise disposed of during the current
fiscal year would exceed 25% of Operating Income for the immediately preceding
fiscal year, provided that in no event will (x) any Excluded Disposition
constitute a sale, transfer, lease or other disposition of Property for purposes
of this clause (i) or (y) the Operating Income attributable to any assets
disposed of in any Excluded Disposition be counted in determining whether such
25% limit has been exceeded or (ii) sell or discount (with or without recourse)
any of its notes or accounts receivable.  As used herein, “Excluded Disposition”
means any (i) sale, transfer, lease or other disposition in the ordinary
course of business, (ii) sale, transfer, lease or other disposition in which a
member of the Hub Group is the purchaser or acquirer, (iii) sale, transfer,
lease or other disposition, in the ordinary course of business, of assets that
are obsolete, redundant or not required for the efficient operation of the
businesses of the Hub Group, or (iv) disposal of cash equivalents or other
investments.
 
Section 8.9. Restricted Payments.  The Public Hub Company shall not make a
Restricted Payment at any time that a Default or Event of Default has occurred
and is continuing, and may not make a Restricted Payment if immediately after
giving effect thereto a Default or Event of Default would exist or result
therefrom.  For purposes of this Agreement, “Restricted Payment” means (a) the
declaration or payment of any dividends on or the making of any other
distributions in respect of any class or series of the Public Hub Company’s
capital stock (other than dividends payable solely in its capital stock) or
(b) the direct or indirect purchase, redemption or other acquisition or
retirement of any of the Public Hub Company’s capital stock.  Notwithstanding
anything to the contrary herein, this Section shall not prevent the Public Hub
Company from paying any dividend within 60 days after the date of its
declaration, if at such date of declaration, such dividend would (if then paid)
have been permitted to be paid under this Section.
 
Section 8.10. ERISA.  The Borrowers shall, and the Public Hub Company shall
cause each Subsidiary which is a member of its Controlled Group to, promptly pay
and discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed might result in the imposition of a Lien against
any of its Properties.  The Borrowers shall, and the Public Hub Company shall
cause each Subsidiary which is a member of its Controlled Group to, promptly
notify the Bank of (i) the occurrence of any reportable event (as defined in
Section 4043B of ERISA, other than an event for which the 30-day notice
requirement has been waived) with respect to a Plan, (ii) receipt of any notice
from the PBGC of its intention to seek termination of any Plan or appointment of
a trustee therefor, (iii) its intention to terminate a Plan or withdraw from any
Multiemployer Plan, and (iv) the occurrence of any event with respect to any
Plan or Multiemployer Plan which would result in the incurrence by any member of
the Controlled Group of any material liability, fine or penalty, or any material
increase in the contingent liability of any member of the Controlled Group with
respect to any post-retirement Welfare Plan benefit, which liability, contingent
liability, fine or penalty would have a material adverse effect on the financial
condition, Properties, business or operations of the Public Hub Company or the
Hub Group taken as a whole.
 
 
26
 
Section 8.11. Compliance with Laws.  The Borrowers shall, and the Public Hub
Company shall cause each Subsidiary to, comply in all respects with the
requirements of all federal, state and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to their Properties or
business operations, non-compliance with which would have a Material Adverse
Effect.
 
Section 8.12. No Changes in Fiscal Year.  No member of the Hub Group shall
change its fiscal year from its present basis without prior written notice to
the Bank; provided, however, that entities acquired by the Hub Group may change
their fiscal year to the fiscal year of the Hub Group.
 
Section 8.13. Change in the Nature of Business.  The Borrowers shall not, nor
shall the Public Hub Company permit any Subsidiary to, engage in any business or
activity if as a result the general nature of any member of the Hub Group would
be changed in any material respect from the general nature of the business
engaged in by any member of the Hub Group on the date of this Agreement.
 
Section 8.14. Guaranty.  Subject to the proviso contained in Section 4.1 hereof,
as a condition to establishing or acquiring any Material Subsidiary, unless the
Bank otherwise agrees in its sole discretion, the Borrowers shall (i) cause such
Material Subsidiary to execute a Guaranty Agreement, (ii) cause such Material
Subsidiary to deliver documentation similar to that described in
Sections 7.2(a)(iii), 7.2(a)(iv), 7.2(a)(vii) and 7.2(c) hereof relating to the
authorization for, execution and delivery of, and validity of, such Material
Subsidiary’s obligations as a Guarantor and otherwise hereunder in form and
substance satisfactory to the Bank, and (iii) deliver an updated Schedule 6.3 to
reflect the new Material Subsidiary.
 
Section 8.15. Financial Covenants.
 
(a)Maximum Total Leverage Ratio.  The Hub Group shall, as of the close of each
fiscal quarter of the Public Hub Company, maintain a Total Leverage Ratio of not
more than 3.00 to 1.00.
 
(b)Minimum Interest Coverage Ratio.  The Hub Group shall, as of the close of
each fiscal quarter of the Public Hub Company, maintain an Interest Coverage
Ratio of not less than 2.00 to 1.00.
 
Section 8.16. Compliance with OFAC Sanctions Programs. (a) Each Borrower shall
at all times comply in all material respects with the requirements of all OFAC
Sanctions Programs applicable to the Borrower and shall cause each of its
Subsidiaries to comply with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary.  No Borrower shall, nor shall any Borrower permit
any of its Subsidiaries to, use or permit the use of any proceeds of Loans in
any way that will violate the OFAC Sanctions Programs.
 
(b)Each Borrower shall provide the Bank and any Letter of Credit issuer any
information regarding the Borrower, its Affiliates, and its Subsidiaries
necessary for the Bank or Letter of Credit issuer to comply with all applicable
OFAC Sanctions Programs; subject however, in the case of Affiliates, to the
Borrower’s ability to provide information applicable to them.  
 
(c)If any Borrower obtains actual knowledge or receives any written notice that
any Borrower, any Affiliate or any Subsidiary is named on the then current OFAC
SDN List (such occurrence, an “OFAC Event”), the Borrower shall promptly (i)
give written notice to the Bank and Letter of Credit issuer of such OFAC Event,
and (ii) comply with all applicable laws with respect to such OFAC Event
(regardless of whether the party included on the OFAC SDN List is located within
the jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and the Borrowers acknowledge that the Bank and Letter of Credit
issuer shall take any and all steps the Bank and Letter of Credit issuer deem
necessary, in their sole but reasonable discretion, to comply with applicable
laws with respect to any such OFAC Event, including the requirements of the OFAC
Sanctions Programs (including the freezing and/or blocking of assets and
reporting such action to OFAC).
 
 
27
 
 
 
Section 9.Events of Default and Remedies.

 
Section 9.1. Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder:
 
(a)default in the payment when due of all or any part of the principal of the
Note (whether at the stated maturity thereof or at any other time provided for
in this Agreement) or of any reimbursement obligation owing under any
Application; or
 
(b)default for more than three Business Days in the payment when due of any part
of the interest on the Note (whether at the stated maturity thereof or at any
other time provided for in this Agreement) or in the payment when due of any fee
or other Obligation payable by either Borrower hereunder or under any other Loan
Document; or
 
(c)default in the observance or performance of Section 8.5 hereof if the
aggregate amount of Indebtedness for Borrowed Money incurred in contravention of
such Section (whether or not in the same transaction) exceeds $1,000,000;
default in the observance or performance of Section 8.6 hereof if the amount of
obligations secured by Liens prohibited by such Section (whether or not in the
same transaction) exceeds $1,000,000; or default in the observance or
performance of Sections 8.8, 8.9 or 8.15 hereof; or
 
(d)default in the observance or performance of any other provision hereof or of
any other Loan Document which default in each case is not remedied within 30
days after the earlier of (i) the date on which such failure shall first become
known to any executive officer of either Borrower or (ii) written notice thereof
is given to either Borrower by the Bank; or
 
(e)any representation or warranty made by either Borrower or any Guarantor
herein or in any other Loan Document, or in any statement or certificate
furnished by it pursuant hereto or thereto, or in connection with any extension
of credit made hereunder, proves untrue in any material respect as of the date
of the issuance or making thereof; or
 
(f)any of the Loan Documents shall for any reason not be or shall cease to be in
full force and effect with respect to either Borrower or any Guarantor, or any
of the Loan Documents is declared to be null and void as a result of any
challenge brought by either Borrower or any Guarantor; or
 
(g)default shall occur under any Indebtedness for Borrowed Money issued, assumed
or guarantied by any member of the Hub Group in an aggregate amount exceeding
$10,000,000, or under any indenture, agreement or other instrument under which
the same may be issued, and such default shall continue for a period of time
sufficient to permit the acceleration of the maturity of any such Indebtedness
for Borrowed Money (whether or not such maturity is in fact accelerated), or any
such Indebtedness for Borrowed Money shall not be paid when due (whether by
lapse of time, acceleration or otherwise); or
 
(h)any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount more than
$10,000,000 in excess of the amount covered by insurance from an insurer who has
acknowledged its liability thereon shall be entered or filed against any member
of the Hub Group or against any of their Property and which remains unvacated,
unbonded, unstayed or unsatisfied for a period of 30 days; or
 
 
28
 
 
(i)either Borrower or any member of its Controlled Group shall fail to pay when
due an amount or amounts aggregating in excess of $10,000,000 which it shall
have become liable to pay to the PBGC, a Plan or a Multiemployer Plan under
Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $10,000,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by either Borrower or
any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Multiemployer Plan or a proceeding shall be instituted by a
fiduciary of any Multiemployer Plan against either Borrower or any member of its
Controlled Group to enforce payment of a withdrawal liability in excess of
$10,000,000 under Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or
 
(j)any member of the Hub Group shall (i) have entered involuntarily against it
an order for relief under the United States Bankruptcy Code, as amended,
(ii) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (iii) make an assignment for the benefit of creditors,
(iv) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through (v)
above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 9.1(k) hereof; or
 
(k)a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any member of the Hub Group or any substantial part of
any of its Property, or a proceeding described in Section 9.1(j)(v) shall be
instituted against any member of the Hub Group, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days; or
 
(l)the occurrence of a Change of Control Event.
 
Section 9.2. Non-Bankruptcy Defaults.  When any Event of Default described in
subsection (a) through (i), both inclusive, of Section 9.1 with respect to
either Borrower has occurred and is continuing, the Bank may, by notice to the
Borrowers, take one or more of the following actions:
 
(a)terminate the obligation of the Bank to extend any further credit hereunder
on the date (which may be the date thereof) stated in such notice;
 
(b)declare the principal of and the accrued interest on the Note to be forthwith
due and payable and thereupon the Note, including both principal and interest
and all fees, charges and other Obligations payable hereunder and under the
other Loan Documents, shall be and become immediately due and payable without
further demand, presentment, protest or notice of any kind; and
 
(c)enforce any and all rights and remedies available to it under the Loan
Documents or applicable law.
 
 
29
 
Section 9.3. Bankruptcy Defaults.  When any Event of Default described in
subsection (j) or (k) of Section 9.1 with respect to either Borrower has
occurred and is continuing, then the Note, including both principal and
interest, and all fees, charges and other Obligations payable hereunder and
under the other Loan Documents, shall immediately become due and payable without
presentment, demand, protest or notice of any kind, and the obligation of the
Bank to extend further credit pursuant to any of the terms hereof shall
immediately terminate.  In addition, the Bank may exercise any and all remedies
available to it under the Loan Documents or applicable law.
 
Section 9.4. Collateral for Undrawn Letters of Credit.   When any Event of
Default, other than an Event of Default described in subsection (j) or (k) of
Section 9.1, has occurred and is continuing, the Borrowers shall, upon demand of
the Bank, and when any Event of Default described in subsection (j) or (k) of
Section 9.1 has occurred the Borrowers shall, without notice or demand from the
Bank, immediately pay to the Bank the full amount of each Letter of Credit then
outstanding, the Borrowers agreeing to immediately make such payment and
acknowledging and agreeing that the Bank would not have an adequate remedy at
law for failure of the Borrowers to honor any such demand and that the Bank
shall have the right to require the Borrowers to specifically perform such
undertaking whether or not any draws have been made under any such Letters of
Credit.
 
 
Section 10.Joint and Several Liability and Guaranties.

 
Section 10.1. Joint and Several Liability and Guaranties.  To induce the Bank to
provide the credit described herein and in consideration of benefits expected to
accrue to each Guarantor by reason of the Commitment and for other good and
valuable consideration, receipt of which is hereby acknowledged, each Borrower
and each Material Subsidiary and each other member of the Hub Group which
executes and delivers a Guaranty Agreement (the Borrowers and such Material
Subsidiaries and other members of the Hub Group being hereinafter referred to
individually as a “Guarantor” and collectively as the “Guarantors”) hereby
unconditionally and irrevocably guaranty jointly and severally to the Bank and
each other holder of any of the Obligations, and each Borrower hereby
unconditionally and irrevocably agrees to be jointly and severally liable to the
Bank and such holders for, the due and punctual payment of all present and
future Obligations (collectively, “Guarantied Liabilities”) as and when the same
shall become due and payable, whether at stated maturity, by acceleration or
otherwise, according to the terms hereof and thereof.  In case of failure by the
Borrowers punctually to pay any Guarantied Liabilities guarantied hereby or for
which the Borrowers agree hereby to be jointly and severally liable, each
Guarantor hereby unconditionally agrees jointly and severally to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration or
otherwise, and as if such payment were made by the Borrowers.
 
Section 10.2. Guaranty Unconditional.  The obligations of each Guarantor as a
guarantor or joint and several obligor under the Loan Documents, including this
Section 10, shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(a)any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of either Borrower or of any other Guarantor under this
Agreement or any other Loan Document or by operation of law or otherwise;
 
(b)any modification or amendment of or supplement to this Agreement or any other
Loan Document;
 
(c)any change in the corporate existence, structure or ownership of, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting,
the Borrowers, any other Guarantor, or any of their respective assets, or any
resulting release or discharge of any obligation of either Borrower or of any
other Guarantor contained in any Loan Document;
 
(d)the existence of any claim, set-off or other rights which the Guarantor may
have at any time against the Bank or any other Person, whether or not arising in
connection herewith;
 
(e)any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against either
Borrower, any other Guarantor or any other Person or Property;
 
(f)any application of any sums by whomsoever paid or howsoever realized to any
obligation of either Borrower, regardless of what obligations of the Borrowers
remain unpaid;
 
 
30
 
(g)any invalidity or unenforceability relating to or against either Borrower or
any other Guarantor for any reason of this Agreement or of any other Loan
Document or any provision of applicable law or regulation purporting to prohibit
the payment by the Borrowers or any other Guarantor of the principal of or
interest on any Note or any other amount payable by them under the Loan
Documents; or
 
(h)any other act or omission to act or delay of any kind by the Bank or any
other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
obligations of the Guarantors under the Loan Documents.
 
Section 10.3. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances.  Each Guarantor’s obligations under this Section 10 shall remain
in full force and effect until the Commitment is terminated and the principal of
and interest on the Note and all other amounts payable by the Borrowers under
this Agreement and all other Loan Documents shall have been paid in full.  If at
any time any payment of the principal of or interest on the Note or any other
amount payable by the Borrowers under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of either Borrower or of any Guarantor, or otherwise, each Guarantor’s
obligations under this Section 10 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.
 
Section 10.4. Waivers.  (a)  General.  Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by the
Bank or any other Person against the Borrowers, another Guarantor or any other
Person.
 
(b)Subrogation and Contribution.  Each Guarantor hereby agrees not to exercise
or enforce any right of exoneration, contribution, reimbursement, recourse or
subrogation available to such Guarantor against any Person liable for payment of
the Guarantied Liabilities, or as to any security therefor, unless and until the
full amount owing on the Guarantied Liabilities has been paid and the Commitment
has terminated; and the payment by such Guarantor of any amount pursuant to any
of the Loan Documents on account of credit extended to either Borrower shall not
in any way entitle such Guarantor to any right, title or interest (whether by
way of subrogation or otherwise) in and to any of the Guarantied Liabilities or
any proceeds thereof or any security therefor unless and until the full amount
owing on the Guarantied Liabilities has been paid and the Commitment has
terminated.
 
Section 10.5. Limit on Recovery.  Notwithstanding any other provision hereof or
of the Note, the right of recovery against each Guarantor under this Section 10
or against a Borrower on the Note issued by it shall not (to the extent required
by or as may be necessary or desirable to ensure the enforceability against such
Guarantor of its obligations hereunder or thereunder in accordance with the laws
of the jurisdiction of its incorporation or where it carries on business) exceed
(x) the amount which would render such Guarantor’s obligations under this
Section 10 and the Note void or voidable under applicable law, including without
limitation fraudulent conveyance law minus (y) $1.00.
 
Section 10.6. Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the Borrowers under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of either
of the Borrowers, all such amounts otherwise subject to acceleration under the
terms of this Agreement or the other Loan Documents shall nonetheless be payable
jointly and severally by the Guarantors hereunder forthwith on demand by the
Bank.
 
Section 10.7. Benefit to Guarantors.  All of the Guarantors are engaged in
related businesses and integrated to such an extent that the financial strength
and flexibility of each Guarantor has a direct impact on the success of each
other Guarantor.  Each Guarantor will derive substantial direct and indirect
benefit from the extension of credit hereunder.
 
Section 10.8. Guarantor Covenants.  Each Guarantor shall take such action as
either Borrower is required by this Agreement to cause such Guarantor to take,
and shall refrain from taking such action as either Borrower is required by this
Agreement to prohibit such Guarantor from taking.
 
 
31
 
 
Section 10.9 . Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under its Guaranty Agreement in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section, or otherwise under its Guaranty Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until discharged in
accordance with the provisions of its Guaranty Agreement.  Each Qualified ECP
Guarantor intends that this Section constitute, and this Section shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
 
Section 11.Miscellaneous.

 
Section 11.1. Withholding Taxes.  Except as otherwise required by law, each
payment by either Borrower under this Agreement and under any other Loan
Document shall be made without withholding for or on account of any present or
future taxes (other than overall net income taxes and franchise taxes on the
recipient or any taxes imposed under Sections 1471 through 1474 of the Code)
imposed by or within the jurisdiction in which such Borrower is domiciled, any
jurisdiction from which such Borrower makes any payment, or (in each case) any
political subdivision or taxing authority thereof or therein.  If any such
withholding is so required, the Borrowers shall make the withholding, pay the
amount withheld to the appropriate governmental authority before penalties
attach thereto or interest accrues thereon, provided that the Bank has provided
any forms required to provide an exemption from withholding (unless the failure
to provide such forms is a result of a change in law occurring after the date
hereof), and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by the Bank free and clear of such taxes
(including such taxes on such additional amount) is equal to the amount which
the Bank would have received had such withholding not been made.  If the Bank
pays any amount in respect of any such taxes, penalties or interest, the
Borrowers shall reimburse the Bank for that payment on demand in the currency in
which such payment was made.  If either Borrower pays any such taxes, penalties
or interest, it shall deliver official tax receipts evidencing that payment or
certified copies thereof to the Bank on or before the thirtieth day after
payment.
 
Section 11.2. Non-Business Day.  If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable.  In the case of any payment of principal falling due on a
day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.
 
Section 11.3. No Waiver, Cumulative Remedies.  No delay or failure on the part
of the Bank or on the part of the holder of the Obligations in the exercise of
any power or right shall operate as a waiver thereof or as an acquiescence in
any default, nor shall any single or partial exercise of any power or right
preclude any other or further exercise thereof or the exercise of any other
power or right.  The rights and remedies hereunder of the Bank and of any other
holder of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.
 
Section 11.4. Amendments, Etc. No amendment, modification, termination or waiver
of any provision of this Agreement or of any other Loan Document, nor consent to
any departure by the Borrowers therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Bank.  No notice to or demand on
the Borrowers in any case shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.
 
 
32
 
Section 11.5. Costs and Expenses; Indemnification.  The Borrowers agree to pay
jointly and severally on demand the reasonable and documented out-of-pocket
costs and expenses of the Bank in connection with the negotiation, preparation,
execution and delivery of this Agreement, the other Loan Documents and the other
instruments and documents to be delivered hereunder or thereunder, and in
connection with the transactions contemplated hereby or thereby, and in
connection with any consents hereunder or waivers or amendments hereto or
thereto, including the reasonable and documented fees and expenses of counsel
for the Bank with respect to all of the foregoing (whether or not the
transactions contemplated hereby are consummated).  The Borrowers further agree
to pay jointly and severally to the Bank all costs and expenses (including court
costs and reasonable attorneys’ fees), if any, incurred or paid by the Bank in
connection with any Default or Event of Default or in connection with the
enforcement of this Agreement or any of the other Loan Documents or any other
instrument or document delivered hereunder or thereunder.  The Borrowers further
agree to indemnify the Bank, and any security trustee, and their respective
directors, officers and employees, against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor, whether or not the
indemnified Person is a party thereto) which any of them may pay or incur
arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any extension of credit made available hereunder
(including, without limitation, environmental problems), with such indemnity to
include reasonable attorneys’ fees (for a single firm for all indemnified
persons (unless there is an actual or perceived conflict of interest, in which
case such affected persons, taken as a whole, may retain one conflicts counsel);
provided that no indemnified person shall be indemnified for any loss, claim,
damage, penalty, judgment, liability or expense to the extent arising out of (i)
the gross negligence, bad faith or willful misconduct of such person or any of
its controlled affiliates or any of the officers, directors, employees, agents,
advisors or other representatives of any of the foregoing (such persons, the
“Related Parties” of each indemnified person), in each case, acting at the
direction of such indemnified person (as determined by a court of competent
jurisdiction in a final non-appealable judgment), (ii) a material breach in bad
faith of funding obligations under this Agreement by such persons (as determined
by a court of competent jurisdiction in a final non-appealable judgment) or
(iii) from any dispute among indemnified persons.  The Borrowers, upon demand by
the Bank at any time, shall reimburse the Bank for any legal or other expenses
incurred in connection with investigating or defending against any of the
foregoing except if the same is directly due to the gross negligence, bad faith
or willful misconduct of the party to be indemnified or its Related
Parties.  The obligations of the Borrowers under this Section shall survive the
termination of this Agreement.
 
Section 11.6. Documentary Taxes.  The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
 
Section 11.7. Survival of Representations.  All representations and warranties
made herein or in any of the other Loan Documents or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.
 
Section 11.8. Survival of Indemnities.  All indemnities and other provisions
relative to reimbursement to the Bank of amounts sufficient to protect the yield
of the Bank with respect to the Loans and Letters of Credit, including, but not
limited to, Sections 2.6 and 2.8 hereof, shall survive the termination of this
Agreement and the payment of the Obligations.
 
Section 11.9. Notices.  Except as otherwise specified herein, all notices
hereunder shall be in writing (including, without limitation, notice by
telecopy) and shall be given to the relevant party at its address or telecopier
number set forth below, or such other address or telecopier number as such party
may hereafter specify by notice to the other given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
hereunder shall be addressed:
to the Borrowers at:
Hub Group, Inc.
3050 Highland Parkway, Suite 100
Downers Grove, Illinois  60515
Attention:Chief Financial Officer
Telephone: (630) 271-3600
Telecopy: (630) 964-3787
to the Bank at:
Bank of Montreal
115 South LaSalle Street
Chicago, Illinois  60603
Attention:William Thomson
Telephone: (312) 461-3879
Telecopy: (312) 293-4044

 
 
33
 
 
Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (ii) if given by mail, five days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section; provided that any notice given pursuant
to Section 1 or Section 2 hereof shall be effective only upon receipt.
 
Section 11.10. Construction.  Nothing contained herein shall be deemed or
construed to permit any act or omission which is prohibited by the terms of any
of the other Loan Documents, the covenants and agreements contained herein being
in addition to and not in substitution for the covenants and agreements
contained in the other Loan Documents.  
 
Section 11.11. Headings.  Section headings used in this Agreement are for
convenience of reference only and are not a part of this Agreement for any other
purpose.
 
Section 11.12. Severability of Provisions.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  All rights, remedies and powers provided in this Agreement and
the other Loan Documents may be exercised only to the extent that the exercise
thereof does not violate any applicable mandatory provisions of law, and all the
provisions of this Agreement and the other Loan Documents are intended to be
subject to all applicable mandatory provisions of law which may be controlling
and to be limited to the extent necessary so that they will not render this
Agreement or the other Loan Documents invalid or unenforceable.
 
Section 11.13. Counterparts.  This Agreement may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument.
 
Section 11.14. Binding Nature, Governing Law, Etc.  This Agreement shall be
binding upon the Borrowers and their successors and assigns, and shall inure to
the benefit of the Bank and the benefit of its successors and assigns, including
any subsequent holder of the Obligations.  The Borrowers may not assign their
rights hereunder without the written consent of the Bank.  This Agreement
constitutes the entire understanding of the parties with respect to the subject
matter hereof and any prior agreements, whether written or oral, with respect
thereto are superseded hereby.  This Agreement and the rights and duties of the
parties hereto shall be governed by, and construed in accordance with, the
internal laws of the State of Illinois without regard to principles of conflicts
of laws.
 
Section 11.15. Submission to Jurisdiction; Waiver of Jury Trial.  The Borrowers
hereby submit to the non-exclusive jurisdiction of the United States District
Court for the Northern District of Illinois and of any Illinois State court
sitting in the City of Chicago for purposes of all legal proceedings arising out
of or relating to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby.  The Borrowers irrevocably waive, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  The Borrowers and the Bank each hereby irrevocably waive
any and all right to trial by jury in any legal proceeding arising out of or
relating to any Loan Document or the transactions contemplated thereby.
 
 
34
 
Section 11.16. Confidentiality.  The Bank agrees that it will use its best
efforts not to disclose without the prior consent of the Public Hub Company
(other than to its employees, auditors, counsel or other professional advisors
or to Affiliates if the Bank or the Bank’s holding or parent company in its sole
discretion determines that any such party should have access to such
information) any information with respect to the Borrowers or any of
Subsidiaries of the Public Hub Company which is furnished pursuant to this
Agreement; provided, however, that the Bank may disclose any such information
(a) as has become generally available to the public, (b) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
the Bank or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (c) as may be required or appropriate in response to any
summons or subpoena or in connection with any litigation, to the extent
permitted or deemed advisable by counsel, (d) in order to comply with any law,
order, regulation or ruling applicable to the Bank and (e) to any prospective
transferee in connection with any contemplated transfer of the Note or any
interest therein by the Bank; further provided, however, that such prospective
transferee executes an agreement with the Bank containing provisions
substantially identical to those contained in this Section.
 
Section 11.17. No Third Party Rights.  Nothing expressed or implied herein is
intended to give, or shall be construed to give, any Person, other than the
parties hereto and their permitted successors and assigns hereunder, any benefit
or legal or equitable right, remedy or claim under or by virtue of this
agreement or any under or by virtue of any provisions herein.
 
Section 11.18. USA Patriot Act.  The Bank hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify, and record information that identifies the Borrowers, which information
includes the names and addresses of the Borrowers and other information that
will allow the Bank to identify the Borrowers in accordance with the Act.
 
Section 11.19. Amendment and Restatement. This Agreement shall become effective
on the Effective Date and shall supersede all provisions of the Original Credit
Agreement as of such date.  All outstanding Obligations under the Original
Credit Agreement on the Effective Date (and which have not been repaid on the
Effective Date) shall continue to remain outstanding under this Agreement.  From
and after the date hereof, all references made to the Original Credit Agreement
in any Loan Document or in any other instrument or document shall, without more,
be deemed to refer to this Agreement.  
 
[Signature Pages to Follow]



 
35

--------------------------------------------------------------------------------

 



 
Upon your acceptance hereof in the manner hereinafter set forth, this Agreement
shall constitute a contract between us for the uses and purposes hereinabove set
forth.
 
Dated as of this 12th day of December, 2013.
 
 
Borrowers:

 
 
Hub Group, Inc.

 
 
By /s/ David P. Yeager

 
Name David P. Yeager

 
Title Chairman and Chief Executive Officer

 
 
Hub City Terminals, Inc.

 
 
By /s/ David P. Yeager

 
Name David P. Yeager

 
Title Chairman and Chief Executive Officer



 
 
Guarantors:

 
 
Comtrak Logistics, Inc.

 
 
By /s/ Terri A. Pizzuto

 
Name Terri A. Pizzuto

 
Title Executive Vice President and Treasurer

 
 
Mode Transportation LLC

 
 
By /s/ David P. Yeager

 
Name David P. Yeager

 
Title Chairman and Chief Executive Officer


[Signature Page to Amended and Restated Credit Agreement - Hub Group, Inc. & Hub
City Terminals, Inc.]
 
36

--------------------------------------------------------------------------------

 

 
Accepted and agreed to at Chicago, Illinois, as of the day and year last above
written.
 
 
Bank of Montreal

 
 
By /s/ William Thomson

 
Name  William Thomson

 
Title    Sr. Vice President

 
 
BMO Harris Bank N.A., solely with respect to the Existing L/Cs

 
 
By  /s/ William Thomson

 
Name   William Thomson

 
Title     Sr. Vice President






 
37

--------------------------------------------------------------------------------

 
 

Exhibit A
 
Amended and Restated Revolving Note
 
 
$50,000,000.00December 12, 2013
 
On the Termination Date, for value received, the undersigned, Hub Group, Inc., a
Delaware corporation (the “Public Hub Company”), and Hub City Terminals, Inc., a
Delaware corporation (“Hub Chicago”) (the Public Hub Company and Hub Chicago
being hereinafter referred to collectively as the “Borrowers” and individually
as a “Borrower”), hereby jointly and severally promise to pay to the order of
Bank of Montreal (the “Bank”) at its office at 111 West Monroe Street, Chicago,
Illinois, the principal sum of (i) Fifty Million and no/100 Dollars
($50,000,000.00), or (ii) such lesser amount as may at the time of the maturity
hereof, whether by acceleration or otherwise, be the aggregate unpaid principal
amount of all Loans owing from the Borrowers to the Bank under the Revolving
Credit provided for in the Credit Agreement hereinafter mentioned.
 
This Amended and Restated Revolving Note (this “Note”) amends and restates that
certain Revolving Note dated as of March 23, 2005 made by the Borrowers in favor
of the Bank (as amended, the “Original Revolving Note”) and evidences Loans made
and to be made to the Borrowers by the Bank under the Revolving Credit provided
for under that certain Credit Agreement dated as of December 12, 2013 among the
Borrowers and the Bank (as amended, modified or restated from time to time, the
“Credit Agreement”), and the Borrowers hereby jointly and severally promise to
pay interest at the office described above on such Loans evidenced hereby at the
rates and at the times and in the manner specified therefor in the Credit
Agreement.
 
This Note is issued by the Borrowers under the terms and provisions of the
Credit Agreement and this Note and the holder hereof are entitled to all of the
benefits and security provided for thereby or referred to therein, to which
reference is hereby made for a statement thereof.  This Note may be declared to
be, or be and become, due prior to its expressed maturity, voluntary prepayments
may be made hereon, all in the events, on the terms and with the effects
provided in the Credit Agreement.  This Note is issued in replacement and
substitution for, and supersedes, the Original Revolving Note, but continues to
evidence all Loans advanced under the Original Credit Agreement outstanding at
the time of issuance of this Note.  All capitalized terms used herein without
definition shall have the same meanings herein as such terms are defined in the
Credit Agreement.  
 
The Borrowers hereby jointly and severally promise to pay all costs and expenses
(including attorneys’ fees) suffered or incurred by the holder hereof in
collecting this Note or enforcing any rights in any collateral therefor.  The
Borrowers hereby waive presentment for payment and demand.
 
 

 
38

--------------------------------------------------------------------------------

 
 



 
This Note shall be construed in accordance with, and governed by, the internal
laws of the State of Illinois without regard to principles of conflicts of laws.
 
 
Hub Group, Inc.

 
 
By /s/ David P. Yeager

 
Name David P. Yeager

 
Title Chairman and Chief Executive Officer

 
 
Hub City Terminals, Inc.

 
 
By /s/ David P. Yeager

 
Name David P. Yeager

 
Title Chairman and Chief Executive Officer

 